DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. This action is responsive to the April 4, 2020 filing of the Continuation-In-Part of prior application serial number 14/400,780. Claims 1-20 are pending in the case, with claims 1 and 20 in independent form.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,614,159 in view of Ziemann (Pub. No. US 2013/0002676 A1, filed April 12, 2012) and Tata et al. (Pub. No. US 2020/0272915 A1, filed February 27, 2019) hereinafter Tata. 


Regarding claim 1, the ‘159 patent claims recites:  
A method for generating an electronic organizational chart for an organization, the organization including one or more participants, the method comprising (i.e., ‘159 patent, claim 1, col 23:60-62.):  
5using a processor, training an artificial intelligence-based scraper application using at least a database including previously generated organizational charts; 
The ‘159 patent claims do not specifically recite using a processor, training an artificial intelligence-based scraper application using at least a database including previously generated organizational charts.
However, Ziemann teaches that, In various implementations, an existing organizational chart may have already been created. The organizational chart may include previously identified information about existing individuals. In various implementations, the existing organizational chart may have been previously generated by the database service provider as a result of a previous request to view an organizational chart and stored in a record in a database system (a database including previously generated organizational charts). In such a situation, the database service provider may retrieve the existing organizational chart in response to receiving the request. Ziemann, paragraphs 134, 138, 164, 176.
It would have been obvious to one of ordinary skill in the art to implement the method and system for generating organizational charts of the ‘159 patent claims to include the feature for storing the previously generated organizational charts in a database of Ziemann, with a reasonable expectation of success, in order to retrieve 
The ‘159 patent claims in view of Ziemann does not specifically disclose 5using a processor, training an artificial intelligence-based scraper application using at least a database including previously generated data.
However, Tata teaches in the field related to Artificial Intelligence (AI)-based data processing system for extracting information. Tata, Abstract, paragraphs 1. Tata, which is analogous to the claimed invention because Tata is directed toward training an AI model using historical data for extracting information, teaches that The feature model generator 102 generates a trained AI model 122 which is employed by the feature builder 104 for extracting the product features 114 from the product information 110 (training an artificial intelligence-based scraper (extracting) application). The feature model generator 102 initially determines if the training data 124 accessible for the model training has sufficient density or meets certain data sufficiency requirements using a scoring methodology. If the training data 124 meets the data sufficiency requirement, the training data 124 can be used for training the AI model 122. If the training data 124 does not meet the data density requirement, additional data from historical data sources 126 (using at least a database including previously generated data) or external data sources 128 can be added to the training data 124. In an example, the training data 124 can include labelled domain-specific data. The historical data sources 126 can include domain-specific data sources including data related to the functionality associated with the data processing system 100 (training an artificial intelligence-based scraper (extracting) application using at least a database including previously generated data). 
It would have been obvious to one of ordinary skill in the art to implement the method and system for generating organizational charts of the ‘159 patent claims to include the feature for storing the previously generated organizational charts in a database of Ziemann and the and the feature for training an artificial intelligence-based scraper (extractor) application using at least a database including previously generated data of Tata, with a reasonable expectation of success, in order to help users gather information in a manner that saves time and reduces errors by extracting and scraping data using an AI model trained on data related to the specific data processing functionality and domain and to retrieve existing organization charts in response to a request. Tata, paragraphs 27, 1, 24. Ziemann, paragraph 134, 138, 164, 176. 
using the artificial intelligence-based scraper application, retrieving information from a data source relating to the organization
The ‘159 patent claims recite receiving information from a data source relating to the organization. ‘159 patent, claim 1, col 23:63-64.The ‘159 patent claims do not using the artificial intelligence-based scraper application for retrieving information from a data source.
However, as similarly discussed above, Ziemann in view of Tata teaches using the AI-based scraper application for retrieving information from a data source. Tata teaches that An AI-based data processing system is disclosed herein. The data processing system employs a trained AI model to automatically extract features of products belonging to a plurality of product classes from product information (using an artificial intelligence-based scraper (extracting) application for retrieving information from a data source) and builds a product ontology including the extracted product features. Tata, Abstract, Figs 1-7, paragraphs 18, 24-27, 29, 34-35, 44, 47, 49.The feature model generator 102 generates a trained AI model 122 which is employed by the feature builder 104 for extracting the product features 114 from the product information 110 (using an artificial intelligence-based scraper (extracting) application for retrieving information from a data source). Tata, Abstract, Figs 1-7, paragraphs 27, 24-26, 29, 34-35, 44, 47, 49.
It would have been obvious to one of ordinary skill in the art to implement the method and system for generating organizational charts of the ‘159 patent claims to include the feature for storing the previously generated organizational charts in a database of Ziemann and the and the feature for training an artificial intelligence-based scraper application using at least a database including previously generated data using an artificial intelligence-based scraper application for retrieving information from a data source of Tata, with a reasonable expectation of success, in order to help users gather information in a manner that saves time and reduces errors by extracting and scraping 
using the information, selecting a template for the electronic organizational chart from a 10template store, wherein the template represents a type of organization (i.e., ‘159 patent, claim 1, col 23:65-67.), and wherein the type of organization defines an organizational structure of the organization (i.e., ‘159 patent, claim 1, col 24:15-16); 
populating the template with the information to generate the electronic organizational chart (i.e., ‘159 patent, claim 1, col 24:1-2.); and, presenting the electronic organizational chart on a display (i.e., ‘159 patent, claim 1, col 24:13-14.).  

Regarding claim 2, which depends from claim 1 and recites:
wherein the data source is one or more web pages.  
The ‘159 patent claims in view of Ziemann and Tata teaches the method of claim 1 from which claim 2 depends, including using the AI-based scraper application for retrieving information from a data source. The ‘159 patent claims do not specifically disclose that the data source is one or more web pages.
However, Tata teaches that, More particularly, the data processing system as detailed in accordance with the examples herein, accesses the names of the products across multiple web-sites and documents (data source is one or more web pages), extracts the product information, automatically predicts the features of the products via data source is one or more web pages) regarding a large number of products can be stored and reviewed. Tata, paragraphs 25, 34. 
In order to permit the usage of the external data sources 128, the data retriever 204 can include a domain-specific crawler 242 that enables gathering data from the external data sources 128. In an example, the domain-specific crawler 244 can include a hypertext markup language (HTML) parser that can be configured to crawl the data from particular webpages. Particular universal resource locators (URLs) can be configured for data retrieval by specifying templates wherein particular areas of the webpages are searched for retrieval of specific data (data source is one or more web pages). The domain-specific crawler 242 can therefore be custom configured for particular domains/particular organizations using configuration and extraction parameters (data source is one or more web pages). The additional data points 244 retrieved from the external data sources 128 may not only enrich the existing data points within the training data 124 but can further add new information. For example, new features or new attributes can be discovered when crawling the latest versions of the webpages (data source is one or more web pages). Tata, paragraphs 34, 25.
It would have been obvious to one of ordinary skill in the art to implement the method and system for generating organizational charts of the ‘159 patent claims to include the feature for storing the previously generated organizational charts in a database of Ziemann and the and the feature for training an artificial intelligence-based 

Regarding claim 3, which depends from claim 1 and recites:
wherein the information is name/title pair information.  
The ‘159 patent claims in view of Ziemann and Tata teaches the method of claim 1 from which claim 3 depends, including using the AI-based scraper application for retrieving information from a data source. The ‘159 patent claims do not specifically disclose that the information is name/title pair information.
However, Ziemann teaches that FIG. 16 illustrates an example of an image 1600 of a user interface that may be used to receive a request to create or update an organizational chart for an organization, in accordance with some implementations. In various implementations, image 1600 may include data fields 1602, 1604, and 1606. Data field 1602 may display various contact information associated with a contact or entity included in a user's private contact data. In various implementations, the contact information may include contact data items retrieved from a record associated with the contact. In some implementations, the contact data items displayed in data field 1602 information is name/title pair information), a business phone number, and a business mailing address. Ziemann, Fig. 16, paragraph 136.
It would have been obvious to one of ordinary skill in the art to implement the method and system for generating organizational charts of the ‘159 patent claims to include the feature for storing the previously generated organizational charts in a database and where the information is name/title pair information of Ziemann and the and the feature for training an artificial intelligence-based scraper application using at least a database including previously generated data using an artificial intelligence-based scraper application for retrieving information from a data source of Tata, with a reasonable expectation of success, in order to help users gather information in a manner that saves time and reduces errors by extracting and scraping data using an AI model trained on data related to the specific data processing functionality and domain and to retrieve existing organization charts in response to a request. Tata, paragraphs 27, 1, 24. Ziemann, paragraph 134, 138, 164, 176. 

Regarding claim 4, which depends from claim 1 and recites:
20wherein the information includes the type of organization (i.e., ‘159 patent, claim 1, col 24:19-20.).  
  
Regarding claim 5, which depends from claim 4 and recites:
further comprising receiving a type of organization selection from a user (i.e., further comprising an organizational type selector for allowing the user to select the  

Regarding claim 6, which depends from claim 1 and recites:
25further comprising highlighting portions of the electronic organizational chart corresponding to ones of the one or more participants located at an address (i.e., ‘159 patent, claim 1, col 24:3-5.).   

Regarding claim 7, which depends from claim 1 and recites:
further comprising indicating on the electronic organizational chart associations between ones of the one or more participants and one or more other organizations by 30embedding respective electronic organizational charts for the one or more other organizations within the electronic organization chart (i.e., ‘159 patent, claim 1, col 24:6-11.).     

Regarding claim 8, which depends from claim 1 and recites:
wherein the type of organization is one or more of a company, a partnership, a team, and a charity (i.e., ‘159 patent, claim 1, col 24:17-18.).  

Regarding claim 9, which depends from claim 1 and recites:
5further comprising inviting one or more entities to join the organization (i.e., ‘159 patent, claim 8, col 24:62-63.).  

Regarding claim 10, which depends from claim 1 and recites:
further comprising updating the electronic organizational chart with information relating to the one or more entities to generate an updated electronic organizational 10chart (i.e., ‘159 patent, claim 9, col 24:64-67.).  

Regarding claim 11, which depends from claim 10 and recites:
further comprising sequentially presenting the electronic organizational chart and the updated electronic organizational chart on the display (i.e., ‘159 patent, claim 10, col 25:1-4.).   

Regarding claim 12, which depends from claim 1 and recites:
15further comprising creating and editing participant profiles for the one or more participants (i.e., ‘159 patent, claim 14, col 25:42-43.).  

Regarding claim 17, which depends from claim 1 and recites:
further comprising receiving a digital image of a participant, determining the participant that most closely matches the digital image, and displaying the profile of the matched participant on the display (i.e., ‘159 patent, claim 18, col 25:55-59.).  

Regarding claim 18, which depends from claim 17 and recites:
5further comprising displaying context to the user based on the location of a device providing the digital image of the participant (i.e., ‘159 patent, claim 19, col 25:60-63.).  

Regarding claim 19, which depends from claim 18 and recites:
wherein the context includes a current location of the participant associated with the digital image participant (i.e., ‘159 patent, claim 20, col 26:1-3.).  

Regarding claim 20, the ‘159 patent claims recite: 
A system for generating an electronic organizational chart for an organization, the organization including one or more participants, the system comprising (i.e., ‘159 patent, claim 6, col 24:30-32.): a processor coupled to memory and a display; and, at least one of hardware and software modules within the memory and controlled or executed 15by the processor, the modules including computer readable instructions executable by the processor for causing the system to (i.e., ‘159 patent, claim 6, col 24:33-36.) implement the method of claim 1 (i.e., Please see above with respect to the rejection of the method of claim 1.).  

Claims 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,614,159 in view of Ziemann and Tata as applied to claim 12 and further in view of Schmitt. 

Regarding claim 13, which depends from claim 12 and recites:
further comprising creating associations between participants and organizations using the participant profiles. 
The ‘159 patent claims recite comprising creating associations between participants and organizations. ‘159 patent, claim 14, col 25:44-45. The ‘159 patent claims do not specifically recite using the participant profiles.
However, Schmitt teaches modules adapted to register (creating associations) one or more system members arranged in a system network, the one or more system members belonging to one or more external networks and having member profile information (creating associations between participants and organizations using a participant profile for the participant); obtain external network profile information from the one or more external networks; list one or more positions comprising position information; and configure a recommendation engine to generate position decisions for the one or more positions, the recommendation engine adapted to: analyze the external network profile information to generate candidate subjective information; and refer one or more candidates for the one or more positions by applying the subjective information and the external network profile information to the position information. Schmitt, Abstract, Figs 1-5, paragraph 6. 
Schmitt teaches modules adapted to register one or more system members arranged in a system network, the one or more system members belonging to one or more external networks and having member profile information; obtain external network profile information from the one or more external networks; list one or more positions 
Schmitt teaches that, in at least one embodiment, becoming a member and maintaining a membership will not require a fee. In another embodiment, a member may register (create associations) using credentials from a social networking service, including, but not limited to, Linkedin® or Facebook® (creating associations between participants and organizations).  Facebook is a registered trademark of Facebook, Inc. Linkedin is a registered trademark of Linkedin Ltd.  After registering as a platform member, embodiments provide that a user may login 103 to the platform and access certain functions and services 104. For example, the functions and services may be available through a member profile (creating associations between participants and organizations using a participant profile for the participant) or dashboard interface. As non-limiting examples, functions and services 104 may include creating and editing a member profile 105, viewing posted jobs 106, inviting members to join the platform 107, applying for a job 108, and referring a candidate for a job 109 (creating associations between participants and organizations).  Schmitt, Abstract, Figs 1-5, paragraphs 33-34, 5-6.  Also shown in FIG. 5, information may be available through profile information supplied to the platform 510.  Such information may include name and address information, a resume, and other personal information, such as preferred geographical 
It would have been obvious to one of ordinary skill in the art to implement the method and system for generating organizational charts of the ‘159 patent claims to include the feature for storing the previously generated organizational charts in a database of Ziemann and the feature for training an artificial intelligence-based scraper application using at least a database including previously generated data using an artificial intelligence-based scraper application for retrieving information from a data source of Tata and creating associations between participants and organizations using a participant profile for the participant of Schmitt, with a reasonable expectation of success, in order to provide high quality referrals and to define an organization structure based upon the organization’s type of operations, and in order to help users gather information in a manner that saves time and reduces errors by extracting and scraping data using an AI model trained on data related to the specific data processing functionality and domain and to retrieve existing organization charts in response to a request. Schmitt, Abstract, Figs 1-5, paragraphs 3-7. Tata, paragraphs 27, 1, 24. Ziemann, paragraph 134, 138, 164, 176. 

Regarding claim 14, which depends from claim 12 and recites:
creating associations between a participant and several organizations using a participant profile for the participant.  
The ‘159 patent claims recite comprising creating associations between participants and organizations. ‘159 patent, claim 15, col 25:46-48. The ‘159 patent claims do not specifically recite using a participant profile for the participant.
However, as similarly discussed above with respect to claim 12, Schmitt teaches modules adapted to register (creating associations) one or more system members arranged in a system network, the one or more system members belonging to one or more external networks and having member profile information (creating associations between a participant and several organizations using a participant profile for the participant); obtain external network profile information from the one or more external networks; list one or more positions comprising position information; and configure a recommendation engine to generate position decisions for the one or more positions, the recommendation engine adapted to: analyze the external network profile information to generate candidate subjective information; and refer one or more candidates for the one or more positions by applying the subjective information and the external network profile information to the position information. Schmitt, Abstract, Figs 1-5, paragraph 6. 
Schmitt teaches modules adapted to register one or more system members arranged in a system network, the one or more system members belonging to one or more external networks and having member profile information; obtain external network profile information from the one or more external networks; list one or more positions comprising position information; and configure a recommendation engine to generate 
Schmitt teaches that, in at least one embodiment, becoming a member and maintaining a membership will not require a fee. In another embodiment, a member may register (create associations) using credentials from a social networking service, including, but not limited to, Linkedin® or Facebook® (creating associations between a participant and several organizations).  Facebook is a registered trademark of Facebook, Inc. Linkedin is a registered trademark of Linkedin Ltd.  After registering as a platform member, embodiments provide that a user may login 103 to the platform and access certain functions and services 104. For example, the functions and services may be available through a member profile (creating associations between a participant and several organizations using a participant profile for the participant) or dashboard interface. As non-limiting examples, functions and services 104 may include creating and editing a member profile 105, viewing posted jobs 106, inviting members to join the platform 107, applying for a job 108, and referring a candidate for a job 109 (creating associations between a participant and several organizations).  Schmitt, Abstract, Figs 1-5, paragraphs 33-34, 5-6.  Also shown in FIG. 5, information may be available through profile information supplied to the platform 510.  Such information may include name and address information, a resume, and other personal information, such as preferred geographical region, desired position, willingness to travel, and salary requirement 
It would have been obvious to one of ordinary skill in the art to implement the method and system for generating organizational charts of the ‘159 patent claims to include the feature for storing the previously generated organizational charts in a database of Ziemann and the and the feature for training an artificial intelligence-based scraper application using at least a database including previously generated data using an artificial intelligence-based scraper application for retrieving information from a data source of Tata and creating associations between a participant and several organizations using a participant profile for the participant of Schmitt, with a reasonable expectation of success, in order to provide high quality referrals and in order to help users gather information in a manner that saves time and reduces errors by extracting and scraping data using an AI model trained on data related to the specific data processing functionality and domain and to retrieve existing organization charts in response to a request. Schmitt, Abstract, Figs 1-5, paragraphs 3-7. Tata, paragraphs 27, 1, 24. Ziemann, paragraph 134, 138, 164, 176. 

Regarding claim 15, which depends from claim 13 and recites:
wherein the associations may be selected from the group 25comprising: employee, member, contractor, owner and volunteer (i.e., ‘159 patent, claim 16, col 25:49-51.).    

Regarding claim 16, which depends from claim 13 and recites:
wherein the associations may be defined between participants within an organization and between participants in multiple organizations (i.e., ‘159 patent, claim 17, col 25:52-54.).

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,614,159 in view of Couper (Pub. No. US 2008/0300952 A1, published December 4, 2008), Ziemann, Tata, El Gamal et al. (Pub. No. US 2014/0113600 A1, filed September 28, 2011) hereinafter El Gamal, and Lindley et al. (Pub. No. US 2007/0143336 A1, published June 21, 2007) hereinafter Lindley.


Regarding claim 21, the ‘159 patent claims recite: 
A method for generating an electronic organizational chart for an organization, the organization including one or more participants, the method comprising (i.e., ‘159 patent, claim 1, col 23:60-62.): 
using a processor, training an artificial intelligence agent to construct predictive models for constructing electronic organizational charts based on existing data obtained from multiple 5data sources, the multiple data sources including one or more of commercial databases and applications, stored data derived from existing electronic organizational charts, data received from a user, and data sourced from Internet websites, social media applications, and public domain sources;
The ’159 patent claims recite generating and constructing electronic organization charts. The ’159 patent claims do not specifically recite existing data obtained from multiple data sources including one or more of commercial databases and applications, stored data derived from existing electronic organizational charts, data received from a user, and data sourced from Internet websites, social media applications, and public domain sources.
However, Couper teaches in the field related to a software tool for organization structures and, more particularly, to storing and depicting organizations that are subject to dynamic event driven restructuring. Couper, paragraph 1. Couper, which is analogous to the claimed invention because Couper is directed toward generating organization charts, teaches generating and constructing electronic organization charts based on existing data obtained from a commercial database storing existing organization structure information. Couper, Abstract, paragraphs 12, 12-14.  The ‘159 patent claims in view of Couper does not specifically disclose data obtained from multiple data sources including stored data derived from existing electronic organizational charts. 
However, Ziemann teaches that, In various implementations, an existing organizational chart may have already been created. The organizational chart may include previously identified information about existing individuals. In various implementations, the existing organizational chart may have been previously generated by the database service provider as a result of a previous request to view an organizational chart and stored in a record in a database system (stored data derived from existing electronic organizational charts). In such a situation, the database service provider may retrieve (identify) the existing organizational chart in response to receiving the request. Ziemann, paragraphs 134, 138, 164, 176. Thus, the ‘159 patent claims in view of Couper and Ziemann teaches generating electronic organization charts based on existing data obtained from multiple data sources including commercial databases storing existing organization structure information and stored data derived from existing electronic organizational charts. 
It would have been obvious to one of ordinary skill in the art to implement the method and system for generating and constructing electronic organizational charts of the ‘159 patent claims using the generating and constructing electronic organizational charts based on existing data obtained from a commercial database storing existing organization structure information of Couper to include stored data derived from existing electronic organizational charts of Ziemann, with a reasonable expectation of success, in order to provide an organization structure tool capable of automatically adjusting reporting structures, positions, and manning as situational factors change, and to retrieve existing organization charts in response to a request. Couper, paragraphs 8, 4-8. Ziemann, paragraph 134, 138, 164, 176. Thus, the ‘159 patent claims in view of 
The ‘159 patent claims in view of Couper and Ziemann does not specifically disclose 5using a processor, training an artificial intelligence-based agent to construct predictive models based on existing data obtained from multiple 5data sources. 
However, El Gamal teaches in the field related to network traffic management. In particular, the present invention relates to a system and method for resource allocation in wireless or wired networks. El Gamal, which is analogous to the claimed invention because El Gamal is directed toward building predictive models for retrieving content using trained AI-based agents, teaches that, In an example embodiment, an intelligent agent (a piece of software) runs on a mobile device. Alternatively, the intelligent agent (an artificial intelligence-based agent) may execute at a server. The agent logs user data usage, including the URLs of visited websites/data resources, click events (to follow up on an email or a news story), and other actions reflecting the user interaction with dynamically delivered data. Based on these historical records, statistical models of users' preference and likelihood of fetching contents from different data resources are built (training an artificial intelligence-based agent to construct predictive models based on existing data obtained from multiple 5data sources). Data sparsity is a key challenge this research plans to address. It may not be possible to collect enough data from a single user in order to predict her patterns precisely enough. To overcome this challenge, other users' data is leveraged to build statistical models. To start, groups sharing similar interests or web browsing patterns are clustered. Also clustered are data resources based on their similarity in topics or genres. Then models for preferences 
With an agent installed on the user's mobile device or at a server, machine learning techniques train on the user's content request history (training an artificial intelligence-based agent to construct predictive models based on existing data obtained from multiple 5data sources) and create innovative techniques for learning from dynamically generated content. The agent learns what content the user wants, where she wants it, and when, and coordinates with other agents on other devices on the network to effect proactive retrieval of content. The system and method leverages commonalities of content preference, location, and request timing to maximize the availability of desired content on the user's own device and minimize demand on the network. It overlays the physical network with a social network structure used to maintain reputations and administer incentives for cooperative behavior. It delivers the component technologies needed to effect a fundamental change in the way users' mobile content demands are fulfilled, without reducing the quality of service. The 
It would have been obvious to one of ordinary skill in the art to implement the method and system for generating and constructing electronic organizational charts of the ‘159 patent claims using the generating and constructing electronic organizational charts based on existing data obtained from a commercial database storing existing organization structure information of Couper to include stored data derived from existing electronic organizational charts of Ziemann and the feature for training an artificial intelligence-based agent to construct predictive models based on existing data obtained from multiple 5data sources of El Gamal, with a reasonable expectation of success, in order in order to enable an agent to learn what content the user wants and to effect proactive retrieval of content, to provide an organization structure tool capable of automatically adjusting reporting structures, positions, and manning as situational factors change, and in order to retrieve existing organization charts in response to a request. El Gamal, paragraphs 82, 36, 71. Couper, paragraphs 8, 4-8. Ziemann, paragraph 134, 138, 164, 176. 
using an artificial intelligence-based scraper application to one or more of identify, source, 10and index organizational data, the organizational data including one or more of name, role, individual specific data elements, and existing electronic organizational charts; 5
 Ziemann, paragraphs 134, 138, 164, 176. The ‘159 patent claims in view of Couper, Ziemann and El Gamal does not specifically disclose 5using an artificial intelligence-based scraper application to one or more of identify, source, 10and index data.
However, Tata teaches in the field related to Artificial Intelligence (AI)-based data processing system for extracting information. Tata, Abstract, paragraphs 1. Tata, which is analogous to the claimed invention because Tata is directed toward providing an artificial intelligence–based extractor application to source and identify data, teaches that An AI-based data processing system is disclosed herein. The data processing system employs a trained AI model to automatically extract features of products belonging to a plurality of product classes from product information and builds a product ontology including the extracted product features (an artificial intelligence–based scraper (extractor) application to source and identify data). When the data processing system receives requests from end users for product recommendations, the product ontology is used to identify products with similar features as those included in the user requests (an artificial intelligence–based scraper (extractor) application to (build an ontology to) source and identify data). Furthermore, customizations for the various products to be recommended are also identified and recommended to the end users. Tata, paragraph 18, 20, 23, 25, 34.
It would have been obvious to one of ordinary skill in the art to implement the method and system for generating and constructing electronic organizational charts of 
receiving new data from the user with respect to any organization including the organization and validating the new data using one or more of input from other users and the artificial intelligence agent;  
The ‘159 patent claims in view of Couper, El Gamal and Tata does not specifically disclose 5 receiving new data from the user with respect to any organization 
However, Ziemann teaches that FIG. 5, at block 502, a request to create or update an organizational chart for an organization may be received. In various implementations, the request may be issued by a user of the database service and received by the database service provider. As previously discussed, the user may have private contact data stored in a virtual portion of a database system. The private contact data may include contact information about several contacts. Each contact may have an associated organization. For example, a contact, such as an employee of a company, may be employed by "Acme, Inc." Thus, the organization associated with the contact may be the contact's employer, i.e. "Acme, Inc." In various implementations, the user may wish to view additional information about the contact's organization, such as which other employees are employed by the organization, and how the organization is structured. Accordingly, the user may issue a request to create or update an organizational chart for the organization (receiving new data from the user with respect to any organization including the organization). Ziemann, Figs 5, 16, paragraphs 133, 136, 139, 141, 147, 164.
In various implementations, data field 1708 may provide a preview of what the organizational chart may look like after the individual has been added. In this instance, data field 1708 indicates that an additional contact will be added as a subordinate to "Phil Marks." Thus, in various implementations, data field 1708 provides the user with information that enables the user to verify that the individual to be added to the organizational chart is being added in the correct position within the organization's validating the new data using input from the user). Ziemann, paragraph 147. FIG. 5, at block 512, the organizational chart may be created or updated based on the identified information. Thus, the information retrieved at blocks 504, 506, and 508 may be incorporated into the organizational chart at block 512. Ziemann, paragraph 164. 
Thus, the ‘159 patent claims in view of Couper and Ziemann teaches receiving new data from the user with respect to any organization including the organization and validating the new data using input of the user. The ‘159 patent claims in view of Couper and Ziemann does not specifically disclose validating the new data using one or more of input from “other users and the artificial intelligence agent.
However, Lindley teaches in the field related to system for managing human resources, and more particularly, to a system that manages human resources by managing positions in a business organization whether the positions are filled or vacant. Lindley, paragraph 1. Lindley, which is analogous to the claimed invention because Lindley is directed to adding new information to an organization, teaches that FIG. 4 illustrates a flow chart of an exemplary process for adding a position in an organization chart…. Position management system 190 may then receive detailed position information submitted by hiring manager 110 (step 420). Lindley, Abstract, Fig 4, paragraphs 47-48. When position management system 190 has received all necessary approvals and audits from members in community of position management 100 (validating the new data using one or more of input from other users (members in community position management) and the artificial intelligence agent), position 
It would have been obvious to one of ordinary skill in the art to implement the method and system for generating and constructing electronic organizational charts of the ‘159 patent claims using the generating and constructing electronic organizational charts based on existing data obtained from a commercial database storing existing organization structure information of Couper to include stored data derived from existing electronic organizational charts and to source and identify organizational data including existing electronic organizational charts and receiving new data from the user with respect to any organization including the organization and validating the new data using input of the user of Ziemann and validating the new data using one or more of input from other users (members in community position management) and the artificial intelligence agent of Lindley and the feature for training an artificial intelligence-based agent to construct predictive models based on existing data obtained from multiple 5data sources of El Gamal and the artificial intelligence–based scraper application to source and identify data of Tata, with a reasonable expectation of success, in order to allow better tracking and managing of positions in an organization and provide real time organization charts that reflect the most current status of positions in an organization and in order in order to help users gather information in a manner that saves time and 
15using the artificial intelligence-based scraper application, retrieving information from the existing data, the organizational data, and the new data relating to the organization; 
As discussed above, the ‘159 patent claims in view of Couper, Ziemann, El Gamal, Tata and Lindley teaches retrieving information from the existing data from multiple sources, the organizational data and the new data relating to the organization. More specifically, the ‘159 patent claims in view of Couper teaches generating and constructing electronic organization charts based on retrieving existing data obtained from a commercial database and Ziemann teaches retrieving existing data obtained from stored data derived from existing electronic organizational charts, organizational data including existing electronic organizational charts and the new data. Couper, Abstract, paragraphs 12-13. Ziemann, paragraphs 134, 138, 164, 176. The ‘159 patent claims in view of Couper, Ziemann, El Gamal and Lindley does not specifically disclose using the artificial intelligence based scraper application to retrieve information.
However, Tata teaches using the AI-based scraper application for retrieving information from a data source. Tata teaches that An AI-based data processing system is disclosed herein. The data processing system employs a trained AI model to automatically extract features of products belonging to a plurality of product classes from product information (using an artificial intelligence-based scraper (extracting) application for retrieving information from a data source) and builds a product ontology including the extracted product features. Tata, Abstract, Figs 1-7, paragraphs 18, 24-27, 29, 34-35, 44, 47, 49.The feature model generator 102 generates a trained AI model 122 which is employed by the feature builder 104 for extracting the product features 114 from the product information 110 (using an artificial intelligence-based scraper (extracting) application for retrieving information from a data source). Tata, Abstract, Figs 1-7, paragraphs 27, 24-26, 29, 34-35, 44, 47, 49.
It would have been obvious to one of ordinary skill in the art to implement the method and system for generating and constructing electronic organizational charts of the ‘159 patent claims using the generating and constructing electronic organizational charts based on existing data obtained from a commercial database storing existing organization structure information of Couper to include stored data derived from existing electronic organizational charts and to source and identify organizational data including existing electronic organizational charts and receiving new data from the user with respect to any organization including the organization and validating the new data using input of the user of Ziemann and validating the new data using one or more of input from other users and the artificial intelligence agent of Lindley and the feature for training an artificial intelligence-based agent to construct predictive models based on 
using the information, selecting a template for the electronic organizational chart from a 10template store, wherein the template represents a type of organization (i.e., ‘159 patent, claim 1, col 23:65-67.), and wherein the type of organization defines an organizational structure of the organization (i.e., ‘159 patent, claim 1, col 24:15-16); 
populating the template with the information to generate the electronic organizational chart (i.e., ‘159 patent, claim 1, col 24:1-2.); and, presenting the electronic organizational chart on a display (i.e., ‘159 patent, claim 1, col 24:13-14.).  
providing means for the user to one or more of access, evaluate, and use the electronic organizational chart, including one or more of through a web interface, as part of a marketplace, and as a visual interface for the user to communicate with one or more 25individuals identified in the electronic organizational chart.
The ’159 patent claims do not specifically recite providing means for the user to one or more of access, evaluate, and use the electronic organizational chart, including one or more of through a web interface, as part of a marketplace, and as a visual interface for the user to communicate with one or more 25individuals identified in the electronic organizational chart. 
However, Couper teaches that, FIG. 4 illustrates a set of interfaces for creating and presenting organization charts in accordance with an embodiment of the inventive arrangements disclosed herein (presenting the electronic organizational chart on a display).  Couper, Fig. 4, paragraphs 21, 50-51.  The charts 160 can be presented to numerous client 114 systems via a client-facing interface 136 which can be accessed by responders 110 and coordinators 112. Each client 114 can graphically display the organization charts 160, such as through a Web browser (presenting the electronic organizational chart on a display, providing means for the user to one or more of access, evaluate, and use the electronic organizational chart, including one or more of through a web interface, as part of a marketplace, and as a visual interface for the user to communicate with one or more 25individuals identified in the electronic organizational chart), and/or can print paper copies of the charts 160.   Couper, paragraph 24.  The organization chart template/report can be used to generate a graphic organization chart presenting the electronic organizational chart on a display). Couper, paragraphs 29, 32, 50-51.
It would have been obvious to one of ordinary skill in the art to implement the method and system for generating and constructing electronic organizational charts of the ‘159 patent claims generating organizational charts based on retrieving existing data obtained from a commercial database and presenting the electronic organizational chart on a display, and providing means for the user to one or more of access, evaluate, and use the electronic organizational chart, including one or more of through a web interface of Couper to include stored data derived from existing electronic organizational charts and to source and identify organizational data including existing electronic organizational charts and receiving new data from the user with respect to any organization including the organization and validating the new data using input of the user of Ziemann and validating the new data using one or more of input from other users and the artificial intelligence agent of Lindley and the feature for training an artificial intelligence-based agent to construct predictive models based on existing data obtained from multiple 5data sources of El Gamal the feature for using an artificial intelligence-based scraper application for retrieving information from a data source of Tata, with a reasonable expectation of success, in order to allow better tracking and managing of positions in an organization and provide real time organization charts that reflect the most current status of positions in an organization and in order in order to help users gather information in a manner that saves time and reduces errors by extracting and scraping data using an AI model trained on data related to the specific data processing functionality and domain, to enable an agent to learn what content the 

Claim Rejections Considered - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Examiner considered rejecting claims 1-21 under 35 U.S.C. 101 as being directed to an abstract idea without significantly more. The determination of whether the claim is directed to a Judicial Exception is conducted as follows: Step 2A is divided into prong 1 and prong 2 analysis according to the procedure as set forth in the 2019 Guidance (superseding MPEP §2106.04).  If the claim(s) are found ineligible at either of the prongs under Step 2A, the claims are further considered at Step 2B, as detailed in MPEP §2106.05. If no abstract idea was identified at Step 2A, prong 1, the analysis finds the claim(s) eligible and the analysis concludes.  
After analysis of the claims at Step 2A, prong 1, according to the 2019 Guidance, the Examiner determined that claims 1-21 do not recite abstract ideas and are eligible. Claims 1-21 describe artificial intelligence training and machine learning algorithms comparable to that described by MPEP §2106.04(a)(1)(vii): in examples of claims that do not recite abstract ideas.  MPEP 2106.04(a)(1)(vii): a method of training a neural 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-5, 8 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Couper (Pub. No. US 2008/0300952 A1, published December 4, 2008) in view of Edraw Orgchart, Organizational Chart Basic Knowledge (Archived on May 1, 2012. Retrieved from https://web.archive.org/web/20120501053855/https://www.edrawsoft.com/Organizational-chart.php ) hereinafter Edraw Orgchart, Gururaja et al. (Pub. No. US 2012/0260253 A1, filed May 13, 2011) hereinafter Gururaja, Tata et al. (Pub. No. US 2020/0272915 A1, filed February 27, 2019) hereinafter Tata and Ziemann (Pub. No. US 2013/0002676 A1, filed April 12, 2012).

Regarding claim 1, Couper teaches:
A method for generating an electronic organizational chart for an organization, the organization including one or more participants, the method (i.e., The present invention discloses a solution for storing and depicting complex non-contiguous organizations that are subject to situation-based restructuring.  Different views for organization charts of the organization can be generated, where the generated organization charts are collapsed to a minimal view which automatically hides at least a portion of the organization positions in accordance with a desired view.  Organization charts are used to graphically represent an organization structure, which can include organization positions, position titles, names of individuals occupying a position, a reporting structure, and the like. Couper, Abstract, paragraphs 2, 4, 12-13. In the method, a set of database tables for an organization structure can be identified. Couper, Abstract, paragraphs 13, 12, 2, 4.), comprising:  
5using a processor, training an artificial intelligence-based scraper application using at least a database including previously generated organizational charts; 
As similarly discussed above, Couper teaches previously generated organization charts and a database storing previously generated organization structure information. Couper does not specifically disclose storing previously generated organization charts in the database. 
However, Ziemann teaches that, In various implementations, an existing organizational chart may have already been created. The organizational chart may include previously identified information about existing individuals. In various implementations, the existing organizational chart may have been previously generated by the database service provider as a result of a previous request to view an organizational chart and stored in a record in a database system. In such a situation, the database service provider may retrieve the existing organizational chart in response to receiving the request. Ziemann, paragraphs 134, 138, 164, 176.
It would have been obvious to one of ordinary skill in the art to implement the method and system for generating organizational charts, which includes previously generated organizational charts and a database storing organization structure information of Couper to include the feature for storing the previously generated organizational charts in a database of Ziemann, with a reasonable expectation of success, in order to retrieve existing organization charts in response to a request. Ziemann, paragraph 134, 138, 164, 176. Thus, Couper in view of Ziemann teaches a database including previously generated organizational charts. 
Couper in view of Ziemann does not specifically disclose 5using a processor, training an artificial intelligence-based scraper application using at least a database including previously generated data.
However, Tata teaches in the field related to Artificial Intelligence (AI)-based data processing system for extracting information. Tata, Abstract, paragraphs 1. Tata, training an artificial intelligence-based scraper (extracting) application). The feature model generator 102 initially determines if the training data 124 accessible for the model training has sufficient density or meets certain data sufficiency requirements using a scoring methodology. If the training data 124 meets the data sufficiency requirement, the training data 124 can be used for training the AI model 122. If the training data 124 does not meet the data density requirement, additional data from historical data sources 126 (using at least a database including previously generated data) or external data sources 128 can be added to the training data 124. In an example, the training data 124 can include labelled domain-specific data. The historical data sources 126 can include domain-specific data sources including data related to the functionality associated with the data processing system 100 (training an artificial intelligence-based scraper (extracting) application using at least a database including previously generated data). For example, if the products include restaurant menu items, the historic data sources 126 can include labelled data such as the various menu items sorted into various product classes based on their ingredients and method of cooking or other descriptive elements. The external data sources 128 can include particular websites with the various menu items sorted into various product classes based on their ingredients and method of cooking or other descriptive elements. The training data 124 thus enriched with the additional data is then used to train an AI model selected from a plurality of AI 
It would have been obvious to one of ordinary skill in the art to implement the method and system for generating organizational charts, which includes previously generated organizational charts and database storing organization structure information of Couper to include the feature for storing the previously generated organizational charts in a database of Ziemann and the feature for training an artificial intelligence-based scraper (extractor) application using at least a database including previously generated data of Tata, with a reasonable expectation of success, in order in order to help users gather information in a manner that saves time and reduces errors by extracting and scraping data using an AI model trained on data related to the specific data processing functionality and domain, and in order to retrieve existing organization charts in response to a request. Tata, paragraphs 27, 1, 24. Ziemann, paragraph 134, 138, 164, 176. Thus, Couper in view of Ziemann and Tata teaches using a processor, training an artificial intelligence-based scraper application using at least a database including previously generated organizational charts.
using the artificial intelligence-based scraper application, retrieving information from a data source relating to the organization; 
Couper teaches In step 220, the database tables of the organization structure can be populated with information from the command system, other information sources, and through manual information entry (retrieving information from a data source relating to the organization).  Data migration tools can be utilized to reconcile differences in underlying data structures as necessary.  In step 225, code and triggers  a unique record for each position within an organization structure (retrieving information from a data source relating to the organization).  The position reporting table can contain a unique record for each relationship among the positions of table (retrieving information from a data source relating to the organization).  The resource table can contain a unique record for each resource capable of occupying a position (retrieving information from a data source relating to the organization).  The assignment table can contain a unique record for each resource/position assignment (retrieving information from a data source relating to the organization).  Couper, Figs 1. 2, paragraph 13. Any kind of computer system or other apparatus adapted for earning out the methods described herein is suited. A typical combination of hardware and software may be a general purpose computer system with a computer program that, 
Thus, Couper teaches retrieving information from a data source relating to the organization. Couper does not specifically disclose using the AI-based scraper application for retrieving information from a data source.
However, as similarly discussed above, Couper in view of Ziemann and Tata teaches using the AI-based scraper application for retrieving information from a data source. Tata teaches that An AI-based data processing system is disclosed herein. The data processing system employs a trained AI model to automatically extract features of products belonging to a plurality of product classes from product information (using an artificial intelligence-based scraper (extracting) application for retrieving information from a data source) and builds a product ontology including the extracted product features. Tata, Abstract, Figs 1-7, paragraphs 18, 24-27, 29, 34-35, 44, 47, 49.The feature model generator 102 generates a trained AI model 122 which is employed by the feature builder 104 for extracting the product features 114 from the product information 110 (using an artificial intelligence-based scraper (extracting) application for retrieving information from a data source). Tata, Abstract, Figs 1-7, paragraphs 27, 24-26, 29, 34-35, 44, 47, 49.
It would have been obvious to one of ordinary skill in the art to implement the method and system for generating organizational charts, which includes previously generated organizational charts and database storing organization structure information of Couper to include the feature for storing the previously generated organizational charts in a database of Ziemann and the feature for training an artificial intelligence-
using the information, selecting a template for the electronic organizational chart from a 10template store (i.e. Additionally, template features can facilitate an automated generation/restructuring of positions based upon incident occurrences and a detection of previously established situational events which may be handled by a command system linked to the organizational tool that manages the indexed tables.  Couper, paragraph 11. The organization template table 147 can contain templates that can be used to rapidly create an organization structure at a start of an incident and/or to modify an organization structure based upon situational factors of an incident (using the information, selecting a template for the electronic organizational chart from a template store). Couper, paragraph 27.  The template queries 159 can be used to help initially generate tables 140 and/or to modify tables 140 based upon situational factors managed by system 120.  Couper, paragraph 29.  The organization template 360 can include a template key (primary key), a description, an incident trigger, an activation script, a table generation attribute, a constraint establishment attribute, and the like.  The incident trigger can indicate a situation factor that causes a related trigger to  wherein the template represents a type of organization, 
Couper in view of Ziemann and Tata does not explicitly disclose that the template represents a type of organization.
However, Edraw Orgchart teaches in the field of organizational charts. Edraw Orgchart, page 1.  Edraw teaches creating different types of organizational charts using example templates that represent different types of organizations. Edraw Orgchart teaches that the easiest way to draw a new org chart is by starting with an organizational chart templates.  Simply choose New from the File menu, then select from the vast array of flowchart examples available at your fingertips under the Samples Pane.  Templates and examples listed under this category have all the special settings for grid snaps, line- and shape-linking, wizards, and other crucial attributes that make it easy to draw a flowchart.  You can start with an example that closely resembles your project or you can start with a blank page by choosing New Document. To choose a template, double-click on it. Edraw Orgchart, page 2.  Edraw Orgchart teaches easy to create Company Organizational Charts, Business Organizational Charts, Photo Organizational Chart, Corporate Organizational Charts, School Organizational charts, Human resources Org Charts, IT Organizational Charts, Team Organizational Charts, Photo Organizational Charts, City Organizational Charts, Police Organizational Charts, 
It would have been obvious to one of ordinary skill in the art to implement the method and system for generating organizational charts, which includes previously generated organizational charts and database storing organization structure information of Couper to include the feature for storing the previously generated organizational charts in a database of Ziemann and the feature for training an artificial intelligence-based scraper (extractor) application using at least a database including previously generated data and using an artificial intelligence-based scraper (extracting) application for retrieving information from a data source of Tata and the template that represents a type of organization of Edraw Orgchart, with a reasonable expectation of success, in order in order to provide a simple, easy way to create organizational charts by starting with an example that closely resembles your organization and have structures particular to the organization, and to help users gather information in a manner that saves time and reduces errors by extracting and scraping data using an AI model trained on data related to the specific data processing functionality and domain, and in order to retrieve existing organization charts in response to a request. Edraw Orgchart, pages 1, 2. Tata, paragraphs 27, 1, 24. Ziemann, paragraph 134, 138, 164, 176. 
and wherein the type of organization defines an organizational structure of the organization; 
Couper in view of Ziemann, Tata and Edraw Orgchart does not specifically disclose that the type of organization defines an organizational structure of the organization. 
However, Gururaja teaches in the field related to modeling and consuming business policy rules.  Gururaja, Abstract. Gururaja teaches that companies and other organizations sometimes organize themselves using one or more business structures. The business structures can be determined and/or defined based upon the organizations' operations or other factors (type of organization defines an organizational structure of the organization). For example, some organizations have a financial structure, an operating structure, a purchasing structure, a reporting structure, and other structures to govern various aspects of operations associated with the organization. Processes performed by the organizations can span one or more of these structures, some or each of which can have operating controls and/or policies that are particular to each of the respective structures. Gururaja, Abstract, Figs 3, 5, paragraph 2.
It would have been obvious to one of ordinary skill in the art to implement the method and system for generating organizational charts, which includes previously generated organizational charts and database storing organization structure information of Couper to include the feature for storing the previously generated organizational charts in a database of Ziemann and the feature for training an artificial intelligence-based scraper (extractor) application using at least a database including previously generated data and using an artificial intelligence-based scraper (extracting) application for retrieving information from a data source of Tata and the template that represents a type of organization of Edraw Orgchart and where the type of organization defines an organizational structure of the organization of Gururaja, with a reasonable expectation of success, in order to define an organization structure based upon the organization’s type of operations, and provide a simple, easy way to create organizational charts by 
populating the template with the information to generate the electronic organizational chart (i.e. The organization template table 147 can contain templates that can be used to rapidly create an organization structure at a start of an incident and/or to modify an organization structure based upon situational factors of an incident (populating the template with the information to generate the electronic organizational chart). Couper, paragraphs 2.  A set of queries 150 can be created and used by the structure charting engine 130, which produce results based upon information of tables 140. … As shown, the queries 150 can include a position structure by date 151 query, a position assignments by date 152 query, a filled position 153 query, an unfilled position 154 query, a tactical position 155 query, a staff support 156 query, a customized set of reports 157 query, a customized set of charts 158 query, and a set of queries 159 related to me organization templates 147 (populating the template with the information to generate the electronic organizational chart). Couper, paragraph 28.  A position by date 151 query can construct (populate) an organization chart template or report that shows active positions on a user specified date. The (populated) organization chart template/report can be used to generate a graphic organization chart 160 presentable populating the template with the information to generate the electronic organizational chart).  Couper, paragraph 29.); and, 
presenting the electronic organizational chart on a display (i.e. FIG. 4 illustrates a set of interfaces for creating and presenting organization charts in accordance with an embodiment of the inventive arrangements disclosed herein (presenting the electronic organizational chart on a display).  Couper, Fig. 4, paragraphs 21, 50-51.  The charts 160 can be presented to numerous client 114 systems via a client-facing interface 136 which can be accessed by responders 110 and coordinators 112. Each client 114 can graphically display the organization charts 160 (presenting the electronic organizational chart on a display), such as through a Web browser, and/or can print paper copies of the charts 160.   Couper, paragraph 24.  The organization chart template/report can be used to generate a graphic organization chart 160 presentable via interface 136 (presenting the electronic organizational chart on a display).  Couper, paragraphs 29, 32, 50-51).
It would have been obvious to one of ordinary skill in the art to implement the method and system for generating organizational charts, which includes previously generated organizational charts and database storing organization structure information of Couper to include storing previously generated organizational charts in a database of Ziemann and training an artificial intelligence-based scraper application using a database including previously generated data and using the artificial intelligence-based scraper application for retrieving information from a data source of Tata and template representing a type of organization of Edraw Orgchart and where the type of organization defines the organizational structure of Gururaja, with a reasonable 

Regarding claim 2, which depends from claim 1 and recites:
wherein the data source is one or more web pages.  
Couper in view of Ziemann, Tata, Edraw Orgchart and Gururaja teaches the method of claim 1 from which claim 2 depends, including using the AI-based scraper application for retrieving information from a data source. Couper does not specifically disclose that the data source is one or more web pages.
However, Tata teaches that More particularly, the data processing system as detailed in accordance with the examples herein, accesses the names of the products across multiple web-sites and documents (data source is one or more web pages), extracts the product information, automatically predicts the features of the products via machine learning algorithms and identifies the associations/relations between the different features of the product create a knowledge graph of the products. As a result, the knowledge graph forms a central repository where information from hundreds of data source is one or more web pages) regarding a large number of products can be stored and reviewed. Tata, paragraphs 25, 34. 
In order to permit the usage of the external data sources 128, the data retriever 204 can include a domain-specific crawler 242 that enables gathering data from the external data sources 128. In an example, the domain-specific crawler 244 can include a hypertext markup language (HTML) parser that can be configured to crawl the data from particular webpages. Particular universal resource locators (URLs) can be configured for data retrieval by specifying templates wherein particular areas of the webpages are searched for retrieval of specific data (data source is one or more web pages). The domain-specific crawler 242 can therefore be custom configured for particular domains/particular organizations using configuration and extraction parameters (data source is one or more web pages). The additional data points 244 retrieved from the external data sources 128 may not only enrich the existing data points within the training data 124 but can further add new information. For example, new features or new attributes can be discovered when crawling the latest versions of the webpages (data source is one or more web pages). Tata, paragraphs 34, 25.
It would have been obvious to one of ordinary skill in the art to implement the method and system for generating organizational charts, which includes previously generated organizational charts and database storing organization structure information of Couper to include storing previously generated organizational charts in a database of Ziemann and training an artificial intelligence-based scraper (extractor) application using a database including previously generated data and using the artificial intelligence-based scraper application for retrieving information from a data source and where the 

Regarding claim 3, which depends from claim 1 and recites:
wherein the information is name/title pair information.  
Couper in view of Ziemann, Tata, Edraw Orgchart and Gururaja teaches the method of claim 1 from which claim 2 depends, including using the AI-based scraper application for retrieving information from a data source. Couper does not specifically disclose that the information is name/title pair information.
However, Ziemann teaches that FIG. 16 illustrates an example of an image 1600 of a user interface that may be used to receive a request to create or update an organizational chart for an organization, in accordance with some implementations. In various implementations, image 1600 may include data fields 1602, 1604, and 1606. information is name/title pair information), a business phone number, and a business mailing address. Ziemann, Fig. 16, paragraph 136.
It would have been obvious to one of ordinary skill in the art to implement the method and system for generating organizational charts, which includes previously generated organizational charts and database storing organization structure information of Couper to include storing previously generated organizational charts in a database and where the information is name/title pair information of Ziemann and training an artificial intelligence-based scraper application using a database including previously generated data and using the artificial intelligence-based scraper application for retrieving information from a data source of Tata and template representing a type of organization of Edraw Orgchart and where the type of organization defines the organizational structure of Gururaja, with a reasonable expectation of success, in order to define an organization structure based upon the organization’s type of operations, and provide a simple, easy way to create organizational charts by starting with an example that closely resembles your organization and have structures particular to the organization, and to help users gather information in a manner that saves time and reduces errors by extracting and scraping data using an AI model trained on data related to the specific data processing functionality and domain, and in order to retrieve 

Regarding claim 4, which depends from claim 1 and recites:
20wherein the information includes the type of organization.  
Couper in view of Ziemann, Tata, Edraw Orgchart and Gururaja teaches the method of claim 1 from which claim 4 depends, including using the AI-based scraper application for retrieving information from a data source. Couper does not specifically disclose that the information includes the type of organization.
However, Edraw Orgchart teaches information including the type of organization. Edraw Orgchart teaches creating different types of organizational charts using example templates that represent different types of organizations. Edraw Orgchart teaches that the easiest way to draw a new org chart is by starting with an organizational chart templates.  Simply choose New from the File menu, then select from the vast array of flowchart examples available at your fingertips under the Samples Panel (information including the type of organization).  Templates and examples listed under this category have all the special settings for grid snaps, line- and shape- linking, wizards, and other crucial attributes that make it easy to draw a flowchart.  You can start with an example that closely resembles your project or you can start with a blank page by choosing New Document. To choose a template, double-click on it. Edraw Orgchart, page 2.  Edraw Orgchart teaches easy to create Company Organizational Charts, Business Organizational Charts, Photo Organizational Chart, Corporate Organizational Charts, 
It would have been obvious to one of ordinary skill in the art to implement the method and system for generating organizational charts, which includes previously generated organizational charts and database storing organization structure information of Couper to include storing previously generated organizational charts in a database of Ziemann and training an artificial intelligence-based scraper application using a database including previously generated data and using the artificial intelligence-based scraper application for retrieving information from a data source of Tata and template representing a type of organization and information including the type of organization of Edraw Orgchart and where the type of organization defines the organizational structure of Gururaja, with a reasonable expectation of success, in order to define an organization structure based upon the organization’s type of operations, and provide a simple, easy way to create organizational charts by starting with an example that closely resembles your organization and have structures particular to the organization, and to help users gather information in a manner that saves time and reduces errors by extracting and scraping data using an AI model trained on data related to the specific data processing functionality and domain, and in order to retrieve existing organization charts in response to a request. Gururaja, Abstract, paragraph 2. Edraw Orgchart, pages 1, 2. Tata, paragraphs 27, 1, 24. Ziemann, paragraph 134, 138, 164, 176. 

Regarding claim 5, which depends from claim 4 and recites:
further comprising receiving a type of organization selection from a user.  
Couper in view of Ziemann, Tata, Edraw Orgchart and Gururaja teaches the method of claim 4 from which claim 5 depends, including using the AI-based scraper application for retrieving information from a data source. Couper does not specifically disclose receiving a type of organization selection from a user.
However, Edraw Orgchart teaches However, Edraw Orgchart teaches information including the type of organization. Edraw Orgchart teaches creating different types of organizational charts using example templates that represent different types of organizations. Edraw Orgchart teaches that the easiest way to draw a new org chart is by starting with an organizational chart templates.  Simply choose New from the File menu, then select from the vast array of flowchart examples available at your fingertips under the Samples Panel (information including the type of organization, receiving a type of organization selection from a user).  Templates and examples listed under this category have all the special settings for grid snaps, line- and shape- linking, wizards, and other crucial attributes that make it easy to draw a flowchart.  You can start with an example that closely resembles your project or you can start with a blank page by choosing New Document. To choose a template, double-click on it. Edraw Orgchart, page 2.  Edraw Orgchart teaches easy to create Company Organizational Charts, Business Organizational Charts, Photo Organizational Chart, Corporate Organizational Charts, School Organizational charts, Human resources Org Charts, IT Organizational Charts, Team Organizational Charts, Photo Organizational Charts, City Organizational 
It would have been obvious to one of ordinary skill in the art to implement the method and system for generating organizational charts, which includes previously generated organizational charts and database storing organization structure information of Couper to include storing previously generated organizational charts in a database of Ziemann and training an artificial intelligence-based scraper (extractor) application using a database including previously generated data and using the artificial intelligence-based scraper application for retrieving information from a data source of Tata and the template representing a type of organization, the information including the type of organization and receiving a type of organization selection from a user of Edraw Orgchart of Edraw Orgchart and where the type of organization defines the organizational structure of Gururaja, with a reasonable expectation of success, in order to define an organization structure based upon the organization’s type of operations, and provide a simple, easy way to create organizational charts by starting with an example that closely resembles your organization and have structures particular to the organization, and to help users gather information in a manner that saves time and reduces errors by extracting and scraping data using an AI model trained on data related to the specific data processing functionality and domain, and in order to retrieve existing organization charts in response to a request. Gururaja, Abstract, paragraph 2. Edraw Orgchart, pages 1, 2. Tata, paragraphs 27, 1, 24. Ziemann, paragraph 134, 138, 164, 176. 

Regarding claim 8, which depends from claim 1 and recites:
wherein the type of organization is one or more of a company, a partnership, a team, and a charity.  
Couper in view of Ziemann, Tata, Edraw Orgchart and Gururaja teaches the method of claim 1 from which claim 8 depends. Couper in view of Ziemann, Tata and Edraw Orgchart does not specifically disclose that the type of organization defines an organizational structure of the organization. 
However, Gururaja teaches in the field related to modeling and consuming business policy rules.  Gururaja, Abstract. Gururaja teaches that companies (wherein the type of organization is one or more of a company, a partnership, a team, and a charity) and other organizations sometimes organize themselves using one or more business structures. The business structures can be determined and/or defined based upon the organizations' operations or other factors (type of organization defines an organizational structure of the organization). For example, some organizations have a financial structure, an operating structure, a purchasing structure, a reporting structure, and other structures to govern various aspects of operations associated with the organization. Processes performed by the organizations can span one or more of these structures, some or each of which can have operating controls and/or policies that are particular to each of the respective structures. Gururaja, 2012/0260253, paragraph 2.
It would have been obvious to one of ordinary skill in the art to implement the method and system for generating organizational charts, which includes previously generated organizational charts and database storing organization structure information of Couper to include storing previously generated organizational charts in a database of 

Claim 20 recites a system that substantially parallels the method of claim 1. Therefore, the analysis discussed above with respect to claim 1 also applies to claim 20. Accordingly, claim 20 is rejected based on substantially the same rationale as set forth above with respect to claim 1.
 More specifically regarding a processor coupled to memory and a display; and, at least one of hardware and software modules within the memory and controlled or executed 15by the processor, the modules including computer readable instructions executable by the processor (i.e., This program may be a display) the organization charts 160, such as through a Web browser. Couper, paragraph 24. A typical combination of hardware and software may be a general purpose computer system with a computer program that, when being loaded and executed, controls the computer system (at least one of hardware and software modules within the memory and controlled or executed 15by the computer, the modules including computer readable instructions executable by the computer) such that it carries out the methods described herein. Couper, paragraphs 57-58. Thus, Couper teaches a computer system with at least one of hardware and software modules within the memory and controlled or executed 15by the computer, the modules including computer readable instructions executable by the computer and a display. Couper does not explicitly disclose that the computer system includes a processor and the processor coupled to memory and a display. 
However, Ziemann teaches that the user system 2112 includes a processor coupled to a memory and display. Ziemann, Figs 21, 22, paragraphs 216-217, 221-222.
It would have been obvious to one of ordinary skill in the art to implement the computer system hardware and software modules within the memory and controlled or executed 15by the computer, the modules including computer readable instructions executable by the computer and a display of Couper to include the user system that includes a processor coupled to a memory and display of Ziemann because user systems typically include a processor, memory, and display in order to store, process and display data. Ziemann, Figs 21, 22, paragraphs 216-217, 221-222.
It would have been obvious to one of ordinary skill in the art to implement the method and system for generating organizational charts, which includes previously generated organizational charts and database storing organization structure information of Couper to include storing previously generated organizational charts in a database of Ziemann and training an artificial intelligence-based scraper application using a database including previously generated data and using the artificial intelligence-based scraper application for retrieving information from a data source of Tata and template representing a type of organization of Edraw Orgchart and where the type of organization defines the organizational structure of Gururaja, with a reasonable expectation of success, in order to define an organization structure based upon the organization’s type of operations, and provide a simple, easy way to create organizational charts by starting with an example that closely resembles your organization and have structures particular to the organization, and to help users gather information in a manner that saves time and reduces errors by extracting and scraping data using an AI model trained on data related to the specific data processing functionality and domain, and in order to retrieve existing organization charts in response to a request. Gururaja, Abstract, paragraph 2. Edraw Orgchart, pages 1, 2. Tata, paragraphs 27, 1, 24. Ziemann, paragraph 134, 138, 164, 176. 

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Couper in view of Ziemann, Tata, Edraw Orgchart and Gururaja as applied to claim 1 above, and further in view of Davidson et al. (Pub. No. US 2005/0131777 A1, published June 16, 2005) hereinafter Davidson.

Regarding claim 6, which depends from claim 1 and recites
highlighting portions of the electronic organizational chart corresponding to ones of the one or more participants located at an address; 
Couper in view of Ziemann, Tata, Edraw Orgchart and Gururaja teaches the method of claim 1 from which claim 6 depends. Couper in view of Ziemann, Tata and Edraw Orgchart and Gururaja does not specifically disclose highlighting portions of the electronic organizational chart corresponding to ones of the one or more participants located at an address. 
However, Davidson teaches in the field related to a process for organizing business and other contacts useful to chart business relationships in single and multiple-user situations. The chart can be used to develop the contacts and develop an understanding of the relationships amongst the contacts. Alternatively or additionally, the teachings can be used to chart hierarchical relationships between data records containing information other than contact information, for example, a functional organization of a workflow process or a corpus of technical knowledge. Davidson, paragraph 2. Davidson teaches that FIG. 5 illustrates an abbreviated input form that can be used to accelerate input of common fields, for example, contact referrer, contact date etc., for contacts made at an exposition, a show, or the like. … All fields in the form can provide predictive input. FIG. 5 also illustrates a typical OrgChart that can be created. Davidson, Fig. 5, paragraph 41. 
All the records are values of different separate pieces of information for a contact. Fields having common values for a plurality of contacts, for example, 
The organization charts can be used in a variety of ways. For example, contacts in a group, such as a sales team, can have different relationships with various members of an organization. The detailed manner in which an organization chart can be variegated, for example, coloration, patterning, and line density, can signify the full range of relationships among contacts in the group. The variegation can vary according to a selection of a contact by a user, or as a perspective. The process can allow particular items or areas of charts to be selected and used to create links to the constituent elements of a subject data field. Davidson, paragraph 44. Attributes or elements of the chart can be used to visualize relationships. These attributes include but are not limited to color of the text for a contact name; color of the box background that includes the contact; color and density of the box wall that contains the name; the color or pattern, such as a photograph of the relevant contact, of the background to the chart; and the color and density of the lines that link contacts within a chart. FIG. 8 is an example of this highlight. Davidson, paragraph 87.

It would have been obvious to one of ordinary skill in the art to use the highlighting of portions of the organization chart to visualize relationships of Davidson such that the relationship is based on the address location of an organization and its employee participants information of Davidson in order to output organization charting that can enable a user to rapidly appreciate the relationships that govern organizations and identifying the key influencers and decision-makers at an organization’s different address locations.  Davidson, paragraphs 100, 41-44, 87. 
It would have been obvious to one of ordinary skill in the art to implement the method and system for generating organizational charts, which includes previously generated organizational charts and database storing organization structure information of Couper to include storing previously generated organizational charts in a database of Ziemann and training an artificial intelligence-based scraper (extractor) application using a database including previously generated data and using the artificial intelligence-based scraper application for retrieving information from a data source of Tata and template representing a type of organization of Edraw Orgchart and where the type of organization defines the organizational structure of Gururaja and highlighting portions of the electronic organizational chart corresponding to ones of the one or more participants located at an address of Davidson, with a reasonable expectation of success, in order to provide organization charting that can enable a user to rapidly appreciate the . 


Claims 9-16 and are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Couper in view of Ziemann, Tata, Edraw Orgchart and Gururaja as applied to claim 1 above, and further in view of Schmitt (WO 2011/140261 A1, filed  May 10, 2011).

Regarding claim 9, which depends from claim 1 and recites:
5further comprising inviting one or more entities to join the organization.  
Couper in view of Ziemann, Tata, Edraw Orgchart and Gururaja teaches the method of claim 1 from which claim 9 depends. Couper teaches that code and triggers can be established which can be used to dynamically alter the database structure so one or more entities join the organization), a new record can be created in a position table and other tables can be adjusted to reflect changes the new position effects in a reporting structure.  After the proper triggers, event linked procedures, and the like have been established, the integrated system including the database tables can be utilized in a productive environment. Couper, Fig. 2, paragraphs 39, 46, 11-14, 23, 25-29.  The assignment table 340 can include an assignment key (primary key), a position key (foreign key), a resource key (foreign key), a start time, an end time, an assignment type key (foreign key), a comments field, and the like. Each time a person or team is assigned to a position or set of positions, new records can be added to the assignment table 340.  Couper, Fig. 2, paragraphs 46, 39, 11-14, 23, 25-29. 
Thus, Couper teaches one or more entities joining the organization, but Couper does not explicitly disclose “inviting” one or more entities to join the organization.  
However, Schmitt teaches in the field of Internet-based talent management in relation to professional recruitment and candidate referrals, including automated processes for providing candidate recommendations, and systems and methods therefor.  Schmitt, Abstract, paragraph 2.  Schmitt teaches that each member may be associated with a network according to embodiments.  For example, embodiments provide that a user may invite members to join his network (inviting one or more entities to join the organization), while other embodiments may leverage social networking web sites to assist members in building a network, as by leveraging a member's existing contacts from other social networking sites as a starting point for identifying candidates 
Embodiments are not limited to the types, number, and form of the networks 202-205 described in FIG. 2, as this figure depicts one non-restrictive embodiment and the networks provided therein are for illustrative purposes. According to embodiments, many different networks and sub-networks may be provided in multiple potential configurations.  In addition, embodiments provide that there may be overlap between the different networks. As an illustrative and non-restrictive example, Member 1 201 may invite a member from his outside network connections 205, if the invitee accepts the invitation, then the invitee will become a member connection 204 of Member 1 201. Thus, the invitee will belong to Member l’s 201 outside network connections 205 and his member connections 204.  Furthermore, if Member 1 201, then refers the invitee to a 
It would have been obvious to one of ordinary skill in the art to implement the method and system for generating organizational charts, which includes previously generated organizational charts and database storing organization structure information of Couper to include storing previously generated organizational charts in a database of Ziemann and training an artificial intelligence-based scraper (extractor) application using a database including previously generated data and using the artificial intelligence-based scraper application for retrieving information from a data source of Tata and template representing a type of organization of Edraw Orgchart and where the type of organization defines the organizational structure of Gururaja and inviting one or more entities to join the organization of Schmitt, with a reasonable expectation of success, in order to provide high quality referrals, and to define an organization structure based upon the organization’s type of operations, and provide a simple, easy way to create organizational charts by starting with an example that closely resembles your organization and have structures particular to the organization, and to help users gather information in a manner that saves time and reduces errors by extracting and scraping data using an AI model trained on data related to the specific data processing functionality and domain, and in order to retrieve existing organization charts in response to a request. Schmitt, Abstract, Figs 1-5, paragraphs 3-7. Gururaja, Abstract, paragraph 2. Edraw Orgchart, pages 1, 2. Tata, paragraphs 27, 1, 24. Ziemann, paragraph 134, 138, 164, 176. 

Regarding claim 10, which depends from claim 9 and recites:
further comprising updating the electronic organizational chart with information relating to the one or more entities to generate an updated electronic organizational 10chart (i.e. In step 220, the database tables of the organization structure can be populated with information from the command system, other information sources, and through manual information entry. Data migration tools can be utilized to reconcile differences in underlying data structures as necessary. In step 225, code and triggers can be established which can be used to dynamically alter the database structure so that it corresponds to a correct organization structure for incident specific factors. For example, when a new position is created in an organization to handle an incident situation, a new record can be created in a position table and other tables can be adjusted to reflect changes the new position effects in a reporting structure (updating the electronic organizational chart with information relating to the one or more entities to generate an updated electronic organizational chart). After the proper triggers, event linked procedures, and the like have been established, the integrated system including the database tables can be utilized in a productive environment. Couper, Fig. 2, paragraphs 39, 46, 11-14, 23, 25-29).

Regarding claim 11, which depends from claim 10 and recites:
further comprising sequentially presenting the electronic organizational chart and the updated electronic organizational chart on the display (i.e.  A set of queries 150 can be created and used by the structure charting engine 130, which produce results based upon information of tables 140. In one arrangement, the queries sequentially presenting the electronic organizational chart and the updated electronic organizational chart on the display). The organization chart template/report can be used to generate a graphic organization chart 160 presentable via interface 136. The position assignments query 152 can generate an organization chart for a specified date which shows personnel/teams assigned to the various positions. … The customized reports 157 and queries 158 can include reports and queries specifically generated for/by an organization. The template queries 159 can be used to help initially generate tables 140 and/or to modify tables 140 based upon situational factors managed by system 120. Couper, paragraph 29).

Regarding claim 12, which depends from claim 1 and recites:
further comprising creating and editing participant profiles for the one or more participants.  

However, Schmitt teaches that, Registration may include choosing a member name and password, filling out a member profile (which may include, for example, both professional and personal information fields) and saving the membership information (creating and editing participant profiles for the one or more participants).  In at least one embodiment, becoming a member and maintaining a membership will not require a fee. In another embodiment, a member may register using credentials from a social networking service, including, but not limited to, Linkedin® or Facebook®.  Facebook is a registered trademark of Facebook, Inc. Linkedin is a registered trademark of Linkedin Ltd.  After registering as a platform member, embodiments provide that a user may login 103 to the platform and access certain functions and services 104. For example, the functions and services may be available through a member profile or dashboard interface. As non-limiting examples, functions and services 104 may include creating and editing a member profile 105, viewing posted jobs 106, inviting members to join the platform 107, applying for a job 108, and referring a candidate for a job 109 (creating and editing participant profiles for the one or more participants).  Schmitt, Abstract, Figs 1-5, paragraphs 33-34, 5-6.  
Also shown in FIG. 5, information may be available through profile information supplied to the platform 510.  Such information may include name and address information, a resume, and other personal information, such as preferred geographical region, desired position, willingness to travel, and salary requirement information.  FIG. 
It would have been obvious to one of ordinary skill in the art to implement the method and system for generating organizational charts, which includes previously generated organizational charts and database storing organization structure information of Couper to include storing previously generated organizational charts in a database of Ziemann and training an artificial intelligence-based scraper (extractor) application using a database including previously generated data and using the artificial intelligence-based scraper application for retrieving information from a data source of Tata and template representing a type of organization of Edraw Orgchart and where the type of organization defines the organizational structure of Gururaja and creating and editing participant profiles for the one or more participants of Schmitt, with a reasonable expectation of success, in order to provide high quality referrals and to define an organization structure based upon the organization’s type of operations, and provide a simple, easy way to create organizational charts by starting with an example that closely resembles your organization and have structures particular to the organization, and to help users gather information in a manner that saves time and reduces errors by extracting and scraping data using an AI model trained on data related to the specific data processing functionality and domain, and in order to retrieve existing organization charts in response to a request. Schmitt, Abstract, Figs 1-5, paragraphs 3-7. Gururaja, 

Regarding claim 13, which depends from claim 12 and recites:
further comprising creating associations between participants and organizations using the participant profiles.
Couper in view of Ziemann, Tata, Edraw Orgchart and Gururaja do not specifically disclose creating associations between participants and organizations using a participant profile for the participant.  
However, as similarly discussed above with respect to claim 12, Schmitt teaches modules adapted to register (creating associations) one or more system members arranged in a system network, the one or more system members belonging to one or more external networks and having member profile information (creating associations between participants and organizations using a participant profile for the participant); obtain external network profile information from the one or more external networks; list one or more positions comprising position information; and configure a recommendation engine to generate position decisions for the one or more positions, the recommendation engine adapted to: analyze the external network profile information to generate candidate subjective information; and refer one or more candidates for the one or more positions by applying the subjective information and the external network profile information to the position information. Schmitt, Abstract, Figs 1-5, paragraph 6. 
Schmitt teaches modules adapted to register one or more system members arranged in a system network, the one or more system members belonging to one or 
Schmitt teaches that, in at least one embodiment, becoming a member and maintaining a membership will not require a fee. In another embodiment, a member may register (create associations) using credentials from a social networking service, including, but not limited to, Linkedin® or Facebook® (creating associations between participants and organizations).  Facebook is a registered trademark of Facebook, Inc. Linkedin is a registered trademark of Linkedin Ltd.  After registering as a platform member, embodiments provide that a user may login 103 to the platform and access certain functions and services 104. For example, the functions and services may be available through a member profile (creating associations between participants and organizations using a participant profile for the participant) or dashboard interface. As non-limiting examples, functions and services 104 may include creating and editing a member profile 105, viewing posted jobs 106, inviting members to join the platform 107, applying for a job 108, and referring a candidate for a job 109 (creating associations between participants and organizations).  Schmitt, Abstract, Figs 1-5, paragraphs 33-34, 5-6.  Also shown in FIG. 5, information may be available through profile information 
It would have been obvious to one of ordinary skill in the art to implement the method and system for generating organizational charts, which includes previously generated organizational charts and database storing organization structure information of Couper to include storing previously generated organizational charts in a database of Ziemann and training an artificial intelligence-based scraper (extractor) application using a database including previously generated data and using the artificial intelligence-based scraper application for retrieving information from a data source of Tata and template representing a type of organization of Edraw Orgchart and where the type of organization defines the organizational structure of Gururaja and creating associations between participants and organizations using a participant profile for the participant of Schmitt, with a reasonable expectation of success, in order to provide high quality referrals and to define an organization structure based upon the organization’s type of operations, and provide a simple, easy way to create organizational charts by starting with an example that closely resembles your organization and have structures particular to the organization, and to help users gather information in a manner that saves time 

Regarding claim 14, which depends from claim 12 and recites:
creating associations between a participant and several organizations using a participant profile for the participant.  
Couper in view of Ziemann, Tata, Edraw Orgchart and Gururaja do not specifically disclose creating associations between a participant and several organizations using a participant profile for the participant.  
However, as similarly discussed above with respect to claim 12, Schmitt teaches modules adapted to register (creating associations) one or more system members arranged in a system network, the one or more system members belonging to one or more external networks and having member profile information (creating associations between a participant and several organizations using a participant profile for the participant); obtain external network profile information from the one or more external networks; list one or more positions comprising position information; and configure a recommendation engine to generate position decisions for the one or more positions, the recommendation engine adapted to: analyze the external network profile information to generate candidate subjective information; and refer one or more candidates for the 
Schmitt teaches modules adapted to register one or more system members arranged in a system network, the one or more system members belonging to one or more external networks and having member profile information; obtain external network profile information from the one or more external networks; list one or more positions comprising position information; and configure a recommendation engine to generate position decisions for the one or more positions, the recommendation engine adapted to: analyze the external network profile information to generate candidate subjective information; and refer one or more candidates for the one or more positions by applying the subjective information and the external network profile information to the position information. Schmitt, Abstract, Figs 1-5, paragraph 6.
Schmitt teaches that, in at least one embodiment, becoming a member and maintaining a membership will not require a fee. In another embodiment, a member may register (create associations) using credentials from a social networking service, including, but not limited to, Linkedin® or Facebook® (creating associations between a participant and several organizations).  Facebook is a registered trademark of Facebook, Inc. Linkedin is a registered trademark of Linkedin Ltd.  After registering as a platform member, embodiments provide that a user may login 103 to the platform and access certain functions and services 104. For example, the functions and services may be available through a member profile (creating associations between a participant and several organizations using a participant profile for the participant) or dashboard interface. As non-limiting examples, functions and services 104 may include creating creating associations between a participant and several organizations).  Schmitt, Abstract, Figs 1-5, paragraphs 33-34, 5-6.  Also shown in FIG. 5, information may be available through profile information supplied to the platform 510.  Such information may include name and address information, a resume, and other personal information, such as preferred geographical region, desired position, willingness to travel, and salary requirement information.  FIG. 5 also provides that information may be obtained through information gathering and analysis 511, which includes generating inferences from the available information, searching for publicly available information, such as public government records and information available online, and generating a profile for a specific member or candidate based on the located information.  Schmitt, Abstract, Figs 1-5, paragraph 65.
It would have been obvious to one of ordinary skill in the art to implement the method and system for generating organizational charts, which includes previously generated organizational charts and database storing organization structure information of Couper to include storing previously generated organizational charts in a database of Ziemann and training an artificial intelligence-based scraper (extractor) application using a database including previously generated data and using the artificial intelligence-based scraper application for retrieving information from a data source of Tata and template representing a type of organization of Edraw Orgchart and where the type of organization defines the organizational structure of Gururaja and creating associations between a participant and several organizations using a participant profile for the 

Regarding claim 15, which depends from claim 13 and recites:
wherein the associations may be selected from the group 25comprising: employee, member, contractor, owner and volunteer.
Couper in view of Ziemann, Tata, Edraw Orgchart, Gururaja and Schmitt teaches the method of claim 13 from which claim 15 depends. Couper teaches that a position by date 151 query can construct an organization chart template or report that shows active positions on a user specified date. The organization chart template/report can be used to generate a graphic organization chart 160 presentable via interface 136. The position assignments query 152 can generate an organization chart for a specified date which shows personnel/teams (members, employees) assigned to the various positions (associations may be selected from the group comprising: employee, member, contractor, owner and volunteer). The filled position query 153 can generate a collapsed members) having suitable skills that are able to fill these unfilled positions (associations may be selected from the group comprising: employee, member, contractor, owner and volunteer). The tactical position query 155 can generate one or more organization charts for tactical positions and/or tactical units. Use of query 155 may require a user to provide suitable authentication codes since tactical positions (and other sensitive positions) are able to be hidden from unauthorized personnel. The staff support query 156 can generate an organization chart showing support staff dedicated to a top level of command. The customized reports 157 and queries 158 can include reports and queries specifically generated for/by an organization. The template queries 159 can be used to help initially generate tables 140 and/or to modify tables 140 based upon situational factors managed by system 120. Couper, paragraph 29. 

Regarding claim 16, which depends from claim 13 and recites:
wherein the associations may be defined between participants within an organization and between participants in multiple organizations.  
Couper in view of Ziemann, Tata, Edraw Orgchart, Gururaja and Schmitt teaches the method of claim 13 from which claim 16 depends. Couper in view of Ziemann, Tata, Edraw Orgchart, Gururaja do not explicitly disclose that associations may be defined between participants within an organization and between participants in multiple organizations.  
However, as similarly discussed above, Schmitt teaches modules adapted to register (define member associations between participants within an organization) one or more system members arranged in a system network, the one or more system members belonging to one or more external networks (define associations between participants in multiple organizations) and having member profile information; obtain external network profile information from the one or more external networks; list one or more positions comprising position information; and configure a recommendation engine to generate position decisions for the one or more positions, the recommendation engine adapted to: analyze the external network profile information to generate candidate subjective information; and refer one or more candidates for the one or more positions by applying the subjective information and the external network profile information to the position information. Schmitt, paragraph 6. 
Schmitt teaches that, in another embodiment, a member may register using credentials from a social networking service, including, but not limited to, Linkedin® or Facebook® (associations may be defined between participants within an organization and between participants in multiple organizations).  Facebook is a registered trademark of Facebook, Inc. Linkedin is a registered trademark of Linkedin Ltd.  After registering as a platform member, embodiments provide that a user may login 103 to the platform and access certain functions and services 104. For example, the functions and services may be available through a member profile or dashboard interface. As non-limiting examples, functions and services 104 may include creating and editing a member profile 105, viewing posted jobs 106, inviting members to join the platform 107, applying for a job 108, and referring a candidate for a job 109 (associations may be defined between participants within an organization and between participants in multiple organizations).  Schmitt, Abstract, Figs 1-5, paragraphs 33-34, 5-6.  Also shown in FIG. 5, information may be available through profile information supplied to the platform 510.  Such information may include name and address information, a resume, and other personal information, such as preferred geographical region, desired position, willingness to travel, and salary requirement information.  FIG. 5 also provides that information may be obtained through information gathering and analysis 511, which includes generating inferences (associations) from the available information, searching for publicly available information, such as public government records and information available online, and generating a profile for a specific member or candidate based on the located information.  Schmitt, Abstract, Figs 1-5, paragraph 65.
It would have been obvious to one of ordinary skill in the art to implement the method and system for generating organizational charts, which includes previously generated organizational charts and database storing organization structure information of Couper to include storing previously generated organizational charts in a database of Ziemann and training an artificial intelligence-based scraper (extractor) application using a database including previously generated data and using the artificial intelligence-based scraper application for retrieving information from a data source of Tata and template representing a type of organization of Edraw Orgchart and where the type of organization defines the organizational structure of Gururaja and associations may be defined between participants within an organization and between participants in multiple organizations of Schmitt, with a reasonable expectation of success, in order to provide high quality referrals and to define an organization structure based upon the .   

Claims 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Couper in view of Ziemann, Tata, Edraw Orgchart, and Gururaja as applied to claim 1 above, and further in view of Castro et al. (Pub No. US 2010/0325218 A1, published December 23, 2010) hereinafter Castro.

Regarding claim 17, which depends from claim 1 and recites:
further comprising receiving a digital image of a participant, determining the participant that most closely matches the digital image, and displaying the profile of the matched participant on the display.  
Couper in view of Ziemann, Tata, Edraw Orgchart, Gururaja do not specifically disclose a participant recognition tool for receiving a digital image of a participant, determining the participant that most closely matches the digital image, and displaying the profile of the matched participant on the display.  
However, Castro teaches in the field of providing social networking services.  Castro, Abstract, paragraph 1.  Castro teaches that, in one embodiment, presentation options for a media content can be linked using biometric data extrapolated from media content and stored in a social networking database 113. In this embodiment, a social networking platform 103 can automatically recognize friends in the media content and tag the friends with information. This information can include the name, location, and other profile information of the friend. In another embodiment, the media content can be ordered in a series to show relevant social relationships between people within an image. Viewers of the media content can perform interactions using this information (e.g., add a friend). In other embodiments, extrapolated biometric data can be integrated with other services (e.g., image sharing application).   Castro, paragraph 43.  
FIGS. 4A-4D are diagrams of user interfaces utilized in the processes of FIG. 3, according to various embodiments. Interface 400 displays media content captured as an image 401 and is presented on a UE 101. In one embodiment, the UE 101 is touch screen; in another embodiment, the UE 101 input is a keypad or a scroll and click mechanism. A user is provided options to add the people in the image as friends 403 or recognize the people 405 (receiving a digital image of a participant). In one embodiment, the user has met the people, but does not remember the name of the person. In another embodiment, the user selects to add each of the people as friends. The UE 101 utilizes a social networking platform 103 to recognize the people in the image 401 using biometric information (e.g., face recognition of an image), determine if the people have member accounts (receiving a digital image of a participant, determining the participant that most closely matches the digital image), and invite the 
Interface 420 displays information returned if the user utilizes the recognize people 405 option, according to one embodiment. In this embodiment, the user interface 420 displays that two of the people 421, 423 in the image 401 were recognized and match a member account (receiving a digital image of a participant, determining the participant that most closely matches the digital image). The user interface 420 provides additional data about the member accounts. Castro, paragraph 45.  Interface 460 displays additional information returned if the user utilized the recognize people option 405, according to one embodiment. In this embodiment, the user interface 460 displays an annotated image 461 that allows a user to select a recognized person in the image for more information about the recognized person. The user is able to view more information about a person in the image 461 by clicking or hovering over the person 463. In this embodiment, the image 461 shows profile data of Leslie 463, a social networking service member that is also in the social network of the user (receiving a digital image of a participant, determining the participant that most closely matches the digital image, and displaying the profile of the matched participant on the display). In 
It would have been obvious to one of ordinary skill in the art to implement the method and system for generating organizational charts, which includes previously generated organizational charts and database storing organization structure information of Couper to include storing previously generated organizational charts in a database of Ziemann and training an artificial intelligence-based scraper (extractor) application using a database including previously generated data and using the artificial intelligence-based scraper application for retrieving information from a data source of Tata and template representing a type of organization of Edraw Orgchart and where the type of organization defines the organizational structure of Gururaja and the image recognition of members of social networks of Castro, with a reasonable expectation of success, in order to provide networking services for adding a person to a user’s social network 

Regarding claim 18, which depends from claim 17 and recites:
5further comprising displaying context to the user based on the location of a device providing the digital image of the participant.  
Couper in view of Ziemann, Tata, Edraw Orgchart, Gururaja do not specifically disclose displaying context to the user based on the location of the device providing the digital image of the participant.  
However, as illustrated in Figure 4A, Castro teaches displaying context based on location of the device providing the image of the participant (i.e. device location name, temperature, day of week and date).  Interface 400 displays the location Portland, Oregon, the temperature, day of week and date of the user's device that is providing the image of the participants for the recognize people tool. Castro teaches Interface 400 displays media content captured as an image 401 and is presented on a UE 101 displaying context to the user based on the location of a device providing the digital image of the participant). In one embodiment, the UE 101 is touch screen; in another embodiment, the UE 101 input is a keypad or a scroll and click mechanism. A user is provided options to add the people in the image as friends 403 or recognize the people 405. In one embodiment, the user has met the people, but does not remember the name of the person. In another embodiment, the user selects to add each of the people as friends. The UE 101 utilizes a social networking platform 103 to recognize the people in the image 401 using biometric information (e.g., face recognition of an image), determine if the people have member accounts, and invite the people to the user's social network. If the people are not matched to member accounts, the people are added to an invitation list that includes the corresponding biometric information. If a member account is later associated with the biometric information, the member account is automatically invited to the user's social network. In another embodiment, the user is notified about the associated member account instead of automatically inviting the member account.  Castro, Figs 4A-4B, 4C-4Dparagraphs 44, 45-47. Interface 460 displays additional information returned if the user utilized the recognize people option 405, according to one embodiment. In this embodiment, the user interface 460 displays an annotated image 461 that allows a user to select a recognized person in the image for more information about the recognized person. The user is able to view more information about a person in the image 461 by clicking or hovering over the person 463. In this embodiment, the image 461 shows profile data of Leslie 463, a social networking service member that is also in the social network of the user. In this embodiment, Leslie 463 is from Portland. In one embodiment, the social networking 
It would have been obvious to one of ordinary skill in the art to implement the method and system for generating organizational charts, which includes previously generated organizational charts and database storing organization structure information of Couper to include storing previously generated organizational charts in a database of Ziemann and training an artificial intelligence-based scraper (extractor) application using a database including previously generated data and using the artificial intelligence-based scraper application for retrieving information from a data source of Tata and template representing a type of organization of Edraw Orgchart and where the type of organization defines the organizational structure of Gururaja and the image recognition of members of social networks and displaying context information based on location of device providing image of Castro, with a reasonable expectation of success, in order to 

Regarding claim 19, which depends from claim 18 and recites:
wherein the context includes a current location of the participant associated with the digital image.  
Couper in view of Ziemann, Tata, Edraw Orgchart, Gururaja do not specifically disclose that the context includes the current location of the participant associated with the digital image.  
However, Castro teaches that Interface 460 displays additional information returned if the user utilized the recognize people option 405, according to one embodiment. In this embodiment, the user interface 460 displays an annotated image 461 that allows a user to select a recognized person in the image for more information about the recognized person. The user is able to view more information about a person context includes the current location of the participant associated with the digital image). In one embodiment, the social networking service can be Facebook.RTM., Linkedin.RTM., or Twitter.RTM.. In another embodiment, other persons 465, 467 in the image are recognized, but not members. In one embodiment, the user meets a nice person, Leslie 463, but cannot remember her name. However, the user has an image 461 including Leslie 463. Thus, the user is able to select the unknown person (Leslie 463) in the image 461. In one embodiment, multiple social networking services can be used to identify the unknown person. In another embodiment, multiple service members are matched based on facial recognition and comparisons to profile pictures to the selected image of Leslie 463. In this embodiment, the user is offered displayed (not shown) the multiple matching service members and information about each one. Thus, the user can choose the right recognized person to be the user's friend.  Castro, Figs 4A-4B, 4C-4D, paragraphs 47, 44-46.
It would have been obvious to one of ordinary skill in the art to implement the method and system for generating organizational charts, which includes previously generated organizational charts and database storing organization structure information of Couper to include storing previously generated organizational charts in a database of Ziemann and training an artificial intelligence-based scraper (extractor) application using a database including previously generated data and using the artificial intelligence-based scraper application for retrieving information from a data source of Tata and . 

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Couper in view of Edraw Orgchart, Gururaja, Tata, Ziemann, El Gamal et al. (Pub. No. US 2014/0113600 A1, filed September 28, 2011) hereinafter El Gamal, and Lindley et al. (Pub. No. US 2007/0143336 A1, published June 21, 2007) hereinafter Lindley.

Regarding claim 21, Couper teaches:
A method for generating an electronic organizational chart for an organization, the organization including one or more participants, the method (i.e., The present invention discloses a solution for storing and depicting complex non-contiguous organizations that are subject to situation-based restructuring.  Different views for organization charts of the organization can be generated, where the generated organization charts are collapsed to a minimal view which automatically hides at least a portion of the organization positions in accordance with a desired view.  Organization charts are used to graphically represent an organization structure, which can include organization positions, position titles, names of individuals occupying a position, a reporting structure, and the like. Couper, Abstract, paragraphs 2, 4, 12-13. In the method, a set of database tables for an organization structure can be identified. Couper, Abstract, paragraphs 13, 12, 2, 4.) comprising: 
using a processor, training an artificial intelligence agent to construct predictive models for constructing electronic organizational charts based on existing data obtained from multiple 5data sources, the multiple data sources including one or more of commercial databases and applications, stored data derived from existing electronic organizational charts, data received from a user, and data sourced from Internet websites, social media applications, and public domain sources; 
As similarly discussed above, Couper teaches generating and constructing electronic organization charts based on existing data obtained from a commercial database storing existing data including previously generated organization structure 
However, Ziemann teaches that, In various implementations, an existing organizational chart may have already been created. The organizational chart may include previously identified information about existing individuals. In various implementations, the existing organizational chart may have been previously generated by the database service provider as a result of a previous request to view an organizational chart and stored in a record in a database system (stored data derived from existing electronic organizational charts). In such a situation, the database service provider may retrieve (identify) the existing organizational chart in response to receiving the request. Ziemann, paragraphs 134, 138, 164, 176.
It would have been obvious to one of ordinary skill in the art to implement the method and system for generating and constructing electronic organizational charts based on existing data obtained from a commercial database storing existing organization structure information of Couper to include stored data derived from existing electronic organizational charts of Ziemann, with a reasonable expectation of success, in order to retrieve existing organization charts in response to a request. Ziemann, paragraph 134, 138, 164, 176. Thus, Couper in view of Ziemann teaches generating electronic organization charts based on existing data obtained from multiple data sources including commercial databases storing existing organization structure information and stored data derived from existing electronic organizational charts. 
Couper in view of Ziemann does not specifically disclose 5using a processor, training an artificial intelligence-based agent to construct predictive models based on existing data obtained from multiple 5data sources. 
However, El Gamal teaches in the field related to network traffic management. In particular, the present invention relates to a system and method for resource allocation in wireless or wired networks. El Gamal, which is analogous to the claimed invention because El Gamal is directed toward building predictive models for retrieving content using trained AI-based agents, teaches that, In an example embodiment, an intelligent agent (a piece of software) runs on a mobile device. Alternatively, the intelligent agent (an artificial intelligence-based agent) may execute at a server. The agent logs user data usage, including the URLs of visited websites/data resources, click events (to follow up on an email or a news story), and other actions reflecting the user interaction with dynamically delivered data. Based on these historical records, statistical models of users' preference and likelihood of fetching contents from different data resources are built (training an artificial intelligence-based agent to construct predictive models based on existing data obtained from multiple 5data sources). Data sparsity is a key challenge this research plans to address. It may not be possible to collect enough data from a single user in order to predict her patterns precisely enough. To overcome this challenge, other users' data is leveraged to build statistical models. To start, groups sharing similar interests or web browsing patterns are clustered. Also clustered are data resources based on their similarity in topics or genres. Then models for preferences between user groups and data resource clusters are built. This approach enables access to a much larger collection of data in order to make better prediction of the 
With an agent installed on the user's mobile device or at a server, machine learning techniques train on the user's content request history (training an artificial intelligence-based agent to construct predictive models based on existing data obtained from multiple 5data sources) and create innovative techniques for learning from dynamically generated content. The agent learns what content the user wants, where she wants it, and when, and coordinates with other agents on other devices on the network to effect proactive retrieval of content. The system and method leverages commonalities of content preference, location, and request timing to maximize the availability of desired content on the user's own device and minimize demand on the network. It overlays the physical network with a social network structure used to maintain reputations and administer incentives for cooperative behavior. It delivers the component technologies needed to effect a fundamental change in the way users' mobile content demands are fulfilled, without reducing the quality of service. The predictive/proactive network takes the human/user factor as a key component of a "feedback control loop" (in a broad sense), instead of modeling users as 
It would have been obvious to one of ordinary skill in the art to implement the method and system for generating organizational charts, which includes previously generated organizational charts and database storing organization structure information of Couper to include stored data derived from existing electronic organizational charts of Ziemann and the feature for training an artificial intelligence-based agent to construct predictive models based on existing data obtained from multiple 5data sources of El Gamal, with a reasonable expectation of success, in order in order to enable an agent to learn what content the user wants and to effect proactive retrieval of content, and in order to retrieve existing organization charts in response to a request. El Gamal, paragraphs 82, 36, 71. Ziemann, paragraph 134, 138, 164, 176. 
using an artificial intelligence-based scraper application to one or more of identify, source, 10and index organizational data, the organizational data including one or more of name, role, individual specific data elements, and existing electronic organizational charts; 
As similarly discussed above, Couper in view of Ziemann and El Gamal teaches obtaining, sourcing and identifying organizational data including existing electronic organizational charts data. Ziemann, paragraphs 134, 138, 164, 176. Couper in view of Ziemann and El Gamal does not specifically disclose 5using an artificial intelligence-based scraper application to one or more of identify, source, 10and index data.
However, Tata teaches in the field related to Artificial Intelligence (AI)-based data processing system for extracting information. Tata, Abstract, paragraphs 1. Tata, an artificial intelligence–based scraper (extractor) application to source and identify data). When the data processing system receives requests from end users for product recommendations, the product ontology is used to identify products with similar features as those included in the user requests (an artificial intelligence–based scraper (extractor) application to (build an ontology to) source and identify data). Furthermore, customizations for the various products to be recommended are also identified and recommended to the end users. Tata, paragraph 18, 20, 23, 25, 34.
It would have been obvious to one of ordinary skill in the art to implement the method and system for generating organizational charts, which includes previously generated organizational charts and database storing organization structure information of Couper to include the feature to source and identify organizational data including existing electronic organizational charts data of Ziemann and the feature for training an artificial intelligence-based agent to construct predictive models based on existing data obtained from multiple 5data sources of El Gamal and the artificial intelligence–based scraper application to source and identify data of Tata, with a reasonable expectation of success, in order in order to help users gather information in a manner that saves time and reduces errors by extracting and scraping data using an AI model trained on data 
receiving new data from the user with respect to any organization including the organization and validating the new data using one or more of input from other users and the artificial intelligence agent;  
Couper does not specifically disclose receiving new data from the user with respect to any organization including the organization and validating the new data using one or more of input from other users and the artificial intelligence agent.
However, Ziemann teaches that FIG. 5, at block 502, a request to create or update an organizational chart for an organization may be received. In various implementations, the request may be issued by a user of the database service and received by the database service provider. As previously discussed, the user may have private contact data stored in a virtual portion of a database system. The private contact data may include contact information about several contacts. Each contact may have an associated organization. For example, a contact, such as an employee of a company, may be employed by "Acme, Inc." Thus, the organization associated with the contact may be the contact's employer, i.e. "Acme, Inc." In various implementations, the user may wish to view additional information about the contact's organization, such as which receiving new data from the user with respect to any organization including the organization). Ziemann, Figs 5, 16, paragraphs 133, 136, 139, 141, 147, 164.
In various implementations, data field 1708 may provide a preview of what the organizational chart may look like after the individual has been added. In this instance, data field 1708 indicates that an additional contact will be added as a subordinate to "Phil Marks." Thus, in various implementations, data field 1708 provides the user with information that enables the user to verify that the individual to be added to the organizational chart is being added in the correct position within the organization's hierarchy, and that hierarchical relationships associated with the newly added individual are correct (validating the new data using input from the user). Ziemann, paragraph 147. FIG. 5, at block 512, the organizational chart may be created or updated based on the identified information. Thus, the information retrieved at blocks 504, 506, and 508 may be incorporated into the organizational chart at block 512. Ziemann, paragraph 164. Thus, Couper in view of Ziemann teaches receiving new data from the user with respect to any organization including the organization and validating the new data using input of the user. Couper in view of Ziemann does not specifically disclose validating the new data using one or more of input from “other users and the artificial intelligence agent.
However, Lindley teaches in the field related to system for managing human resources, and more particularly, to a system that manages human resources by  When position management system 190 has received all necessary approvals and audits from members in community of position management 100 (validating the new data using one or more of input from other users (members in community position management) and the artificial intelligence agent), position management system 190 may add a vacant position to hiring manager 110's organization chart to reflect the newly added position (step 460). For example, position management system 190 may add the position numbered "Personnel Assistant" in the organization chart. At the same time, position management system 190 may update position data records and organization chart information to reflect the newly added position.  Lindley, Abstract, Fig 4, paragraphs 53, 47-53.
It would have been obvious to one of ordinary skill in the art to implement the method and system for generating organizational charts, which includes previously generated organizational charts and database storing organization structure information of Couper to include the feature to source and identify organizational data including existing electronic organizational charts data and receiving new data from the user with respect to any organization including the organization and validating the new data using input of the user of Ziemann and validating the new data using one or more of input 
15using the artificial intelligence-based scraper application, retrieving information from the existing data, the organizational data, and the new data relating to the organization; 
As discussed above, Couper in view of Ziemann, El Gamal, Tata and Lindley teaches retrieving information from the existing data from multiple sources, the organizational data and the new data relating to the organization. More specifically, Couper teaches generating and constructing electronic organization charts based on retrieving existing data obtained from a commercial database and Ziemann teaches retrieving existing data obtained from stored data derived from existing electronic 
However, Tata teaches using the AI-based scraper application for retrieving information from a data source. Tata teaches that An AI-based data processing system is disclosed herein. The data processing system employs a trained AI model to automatically extract features of products belonging to a plurality of product classes from product information (using an artificial intelligence-based scraper (extracting) application for retrieving information from a data source) and builds a product ontology including the extracted product features. Tata, Abstract, Figs 1-7, paragraphs 18, 24-27, 29, 34-35, 44, 47, 49.The feature model generator 102 generates a trained AI model 122 which is employed by the feature builder 104 for extracting the product features 114 from the product information 110 (using an artificial intelligence-based scraper (extracting) application for retrieving information from a data source). Tata, Abstract, Figs 1-7, paragraphs 27, 24-26, 29, 34-35, 44, 47, 49.
It would have been obvious to one of ordinary skill in the art to implement the method and system for generating organizational charts based on retrieving existing data obtained from a commercial database of Couper to include retrieving existing data derived from existing electronic organizational charts, existing electronic organizational charts and new data of Ziemann and validating the new data using one or more of input from other users and the artificial intelligence agent of Lindley and the feature for 
using the information, selecting a template for the electronic organizational chart from a template store (i.e. Additionally, template features can facilitate an automated generation/restructuring of positions based upon incident occurrences and a detection of previously established situational events which may be handled by a command system linked to the organizational tool that manages the indexed tables.  Couper, paragraph 11. The organization template table 147 can contain templates that can be used to rapidly create an organization structure at a start of an incident and/or to modify an organization structure based upon situational factors of an incident (using the information, selecting a template for the electronic organizational chart from a template store). Couper, paragraph 27.  The template queries 159 can be used to help initially 
wherein the template represents a type of organization, and 
Couper in view of Ziemann, El Gamal, Lindley and Tata does not explicitly disclose that the template represents a type of organization.
However, Edraw Orgchart teaches in the field of organizational charts. Edraw Orgchart, page 1.  Edraw teaches creating different types of organizational charts using example templates that represent different types of organizations. Edraw Orgchart teaches that the easiest way to draw a new org chart is by starting with an organizational chart templates.  Simply choose New from the File menu, then select from the vast array of flowchart examples available at your fingertips under the Samples Pane.  Templates and examples listed under this category have all the special settings for grid snaps, line- and shape-linking, wizards, and other crucial attributes that make it easy to draw a flowchart.  You can start with an example that closely resembles your project or you can start with a blank page by choosing New Document. To choose a 
It would have been obvious to one of ordinary skill in the art to implement the method and system for generating organizational charts based on retrieving existing data obtained from a commercial database of Couper to include retrieving existing data derived from existing electronic organizational charts, existing electronic organizational charts and new data of Ziemann and validating the new data using one or more of input from other users and the artificial intelligence agent of Lindley and the feature for training an artificial intelligence-based agent to construct predictive models based on existing data obtained from multiple 5data sources of El Gamal and the feature for using an artificial intelligence-based scraper (extracting) application for retrieving information from a data source of Tata and the template that represents a type of organization of Edraw Orgchart, with a reasonable expectation of success, in order to provide a simple, easy way to create organizational charts by starting with an example that closely resembles your organization and have structures particular to the organization, and to help users gather information in a manner that saves time and reduces errors by extracting and scraping data using an AI model trained on data related to the specific data processing functionality and domain, to allow better tracking and managing of 
wherein the type of organization defines an organizational structure of the organization;  
Couper in view of Ziemann, El Gamal, Lindley, Tata and Edraw Orgchart does not specifically disclose that the type of organization defines an organizational structure of the organization. 
However, Gururaja teaches in the field related to modeling and consuming business policy rules.  Gururaja, Abstract. Gururaja teaches that companies and other organizations sometimes organize themselves using one or more business structures. The business structures can be determined and/or defined based upon the organizations' operations or other factors (type of organization defines an organizational structure of the organization). For example, some organizations have a financial structure, an operating structure, a purchasing structure, a reporting structure, and other structures to govern various aspects of operations associated with the organization. Processes performed by the organizations can span one or more of these structures, some or each of which can have operating controls and/or policies that are particular to each of the respective structures. Gururaja, Abstract, Figs 3, 5, paragraph 2.
It would have been obvious to one of ordinary skill in the art to implement the method and system for generating organizational charts based on retrieving existing data obtained from a commercial database of Couper to include retrieving existing data derived from existing electronic organizational charts, existing electronic organizational charts and new data of Ziemann and validating the new data using one or more of input from other users and the artificial intelligence agent of Lindley and the feature for training an artificial intelligence-based agent to construct predictive models based on existing data obtained from multiple 5data sources of El Gamal and the feature for using an artificial intelligence-based scraper (extracting) application for retrieving information from a data source of Tata and the template that represents a type of organization of Edraw Orgchart and where the type of organization defines an organizational structure of the organization of Gururaja,, with a reasonable expectation of success, in order to define an organization structure based upon the organization’s type of operations, and to provide a simple, easy way to create organizational charts by starting with an example that closely resembles your organization and have structures particular to the organization, and to help users gather information in a manner that saves time and reduces errors by extracting and scraping data using an AI model trained on data related to the specific data processing functionality and domain, to allow better tracking and managing of positions in an organization and provide real time organization charts that reflect the most current status of positions in an organization, and to enable an agent to learn what content the user wants and to effect proactive retrieval of content, and in order to retrieve existing organization charts in response to a request. Gururaja, Abstract, paragraph 2. Edraw Orgchart, pages 1, 2. Tata, paragraphs 27, 1, 24. Lindley, 
20populating the template with the information to generate the electronic organizational chart (i.e. The organization template table 147 can contain templates that can be used to rapidly create an organization structure at a start of an incident and/or to modify an organization structure based upon situational factors of an incident (populating the template with the information to generate the electronic organizational chart). Couper, paragraphs 2.  A set of queries 150 can be created and used by the structure charting engine 130, which produce results based upon information of tables 140. … As shown, the queries 150 can include a position structure by date 151 query, a position assignments by date 152 query, a filled position 153 query, an unfilled position 154 query, a tactical position 155 query, a staff support 156 query, a customized set of reports 157 query, a customized set of charts 158 query, and a set of queries 159 related to me organization templates 147 (populating the template with the information to generate the electronic organizational chart). Couper, paragraph 28.  A position by date 151 query can construct (populate) an organization chart template or report that shows active positions on a user specified date. The (populated) organization chart template/report can be used to generate a graphic organization chart 160 presentable via interface 136 (populating the template with the information to generate the electronic organizational chart).  Couper, paragraph 29.); 
presenting the electronic organizational chart on a display, and providing means for the user to one or more of access, evaluate, and use the electronic organizational chart, including one or more of through a web interface, as part of a marketplace, and as a visual interface for the user to communicate with one or more 25individuals identified in the electronic organizational chart (i.e. FIG. 4 illustrates a set of interfaces for creating and presenting organization charts in accordance with an embodiment of the inventive arrangements disclosed herein (presenting the electronic organizational chart on a display).  Couper, Fig. 4, paragraphs 21, 50-51.  The charts 160 can be presented to numerous client 114 systems via a client-facing interface 136 which can be accessed by responders 110 and coordinators 112. Each client 114 can graphically display the organization charts 160, such as through a Web browser (presenting the electronic organizational chart on a display, providing means for the user to one or more of access, evaluate, and use the electronic organizational chart, including one or more of through a web interface, as part of a marketplace, and as a visual interface for the user to communicate with one or more 25individuals identified in the electronic organizational chart), and/or can print paper copies of the charts 160.   Couper, paragraph 24.  The organization chart template/report can be used to generate a graphic organization chart 160 presentable via interface 136 (presenting the electronic organizational chart on a display). Couper, paragraphs 29, 32, 50-51).
It would have been obvious to one of ordinary skill in the art to implement the method and system for generating organizational charts based on retrieving existing data obtained from a commercial database and presenting the electronic organizational chart on a display, and providing means for the user to one or more of access, evaluate, and use the electronic organizational chart, including one or more of through a web interface of Couper to include retrieving existing data derived from existing electronic 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748.  The examiner can normally be reached on Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BARBARA M LEVEL/           Examiner, Art Unit 2144